 
EXHIBIT 10.107
 
DATED 13th. JUNE, 2002
 
TARRANT COMPANY LIMITED (1)
 
and
 
MARBLE LIMITED (2)
 
and
 
TRADE LINK HOLDINGS LIMITED (3)
(as Borrowers)
 
and
 
UPS CAPITAL GLOBAL TRADE FINANCE
CORPORATION (4)
(as Agent and Issuer)
 
and
 
CERTAIN BANKS AND
FINANCIAL INSTITUTIONS (5)
(as Banks)
 
SYNDICATED LETTER OF CREDIT FACILITY
 
BARLOW LYDE & GILBERT
24th Floor
Nine Queen’s Road Central
Hong Kong
 



--------------------------------------------------------------------------------

 
CONTENTS
 

    
PAGE

--------------------------------------------------------------------------------

CLAUSE
    
1
  
INTERPRETATION
  
1
2
  
THE FACILITY
  
10
3
  
CONDITIONS PRECEDENT
  
11
4
  
UTILISATION OF THE FACILITY
  
11
5
  
CANCELLATION
  
17
6
  
TAXES
  
17
7
  
INCREASED COSTS
  
18
8
  
ILLEGALITY
  
19
9
  
REPRESENTATIONS AND WARRANTIES
  
20
10
  
FINANCIAL CONDITION
  
23
11
  
COVENANTS
  
29
12
  
DEFAULT
  
33
13
  
DEFAULT INTEREST
  
36
14
  
INDEMNITIES AND CURRENCY OF ACCOUNT
  
37
15
  
PAYMENTS
  
38
16
  
SET-OFF
  
40
17
  
FEES
  
40
18
  
PRO RATA SHARING
  
40
19
  
COSTS, EXPENSES AND STAMP DUTIES
  
41
20
  
CALCULATIONS AND EVIDENCE OF DEBT
  
41
21
  
THE AGENT AND THE BANKS
  
42
22
  
ASSIGNMENTS AND TRANSFERS
  
46
23
  
AMENDMENTS, WAIVERS AND REMEDIES
  
48
24
  
NOTICES
  
49
25
  
LAW AND JURISDICTION
  
50
SCHEDULES
    
1
  
BANKS AND COMMITMENTS
  
52
2
  
CONDITIONS PRECEDENT
  
53
3
  
BORROWER'S CERTIFICATE
  
54
4
  
FORM OF TRANSFER CERTIFICATE
  
55
5
  
LETTER OF CREDIT FEES
  
58

 





--------------------------------------------------------------------------------

 
THIS AGREEMENT is made the 13 day of June, 2002
 
BETWEEN:
 
(1)  TARRANT COMPANY LIMITED a company incorporated in Hong Kong under company
number 163310 with its registered office at 13th Floor, Lladro Centre, 72-80 Hoi
Yuen Road, Kwun Tong, Kowloon, Hong Kong (“Tarrant”);
 
(2)  MARBLE LIMITED a company incorporated in Hong Kong under company number
399753 with its registered office at 13th Floor, Lladro Centre, 72-80 Hoi Yuen
Road, Kwun Tong, Kowloon, Hong Kong (“Marble”);
 
(3)  TRADE LINK HOLDINGS LIMITED a company incorporated in Hong Kong under
company number 592076 with its registered office at 13th Floor, Lladro Centre,
72-80 Hoi Yuen Road, Kwun Tong, Kowloon, Hong Kong (“Trade Link”);
 
(4)  UPS CAPITAL GLOBAL TRADE FINANCE CORPORATION (“the Agent”) and in its
capacity as the Finance Party issuing any Letter of Credit (“the Issuer”); and
 
(5)  THE BANKS AND FINANCIAL INSTITUTIONS named in Schedule 1 (“the Original
Banks”).
 
IT IS AGREED as follows:
 
1  DEFINITIONS AND INTERPRETATION
 
1.1  In this Agreement, including the Schedules, the following words and
expressions shall (except where the context otherwise requires) have the
following meanings:-
 
“Adjusted Net Worth”
  
the meaning given to it in Clause 10.5;
“Auditors”
  
Ernst & Young, or any other firm of accountants of similar standing selected by
the Borrowers and satisfactory to the Agent;
“Available Commitment”
  
the Commitment of each Bank less that Bank’s Participating Proportion of the
aggregate of the Issuer’s contingent liabilities under any Letters of Credit
issued;
“Available Facility”
  
at any time, the aggregate of the Available Commitments;
“Bank”
  
any Original Bank and any Transferee which has become a party to this Agreement
in accordance with Clause 22 in each case so long as it continues to be a party
to this Agreement;



1



--------------------------------------------------------------------------------

 
“Borrowers”
  
Tarrant, Marble and Trade Link and “Borrower” means any of them;
“Borrowing Costs”
  
the meaning given to it in Clause 10.5;
“Borrowings”
  
the meaning given to it in Clause 10.5;
“Commitment”
  
in relation to a Bank, the amount set opposite its name in Schedule 1 (and/or,
as the case may be, the amount in US dollars specified as the portion
transferred in the Transfer Certificate pursuant to which such Bank increased
its Commitment or became a party to this Agreement) as the same may at any time
be cancelled, reduced or transferred by it in accordance with this Agreement;
“Commitment Period”
  
the period commencing on the date of this Agreement and ending on the
Termination Date;
“Default”
  
an Event of Default or any condition, act or event which (with the giving of
notice, lapse of time, making of any determination, fulfilment of any condition
or any combination of any of the foregoing) may become an Event of Default;
“Default Interest Period”
  
the meaning given to it in Clause 13.2;
“EBITDA”
  
the meaning given to it in Clause 10.5;
“Environmental Authorisation”
  
any authorisation, permit, licence, consent, registration or other approval
required by or pursuant to any Environmental Law;
“Environmental Laws”
  
all applicable laws, regulations, codes of practice, circulars, statutory
guides, guidance notes and the like (whether in Hong Kong, the United States or
in any other jurisdiction in which any Borrower carries on its business or in
which its assets may be situated) relating to contamination, human health,
safety or the environment including but not limited to those relating to waste,
nuisance, health and safety, noise, packaging or the manufacture, processing,
use, handling, treatment, storage, labelling, recovery, recycling, transport or
disposal of Hazardous Substances;
“Event of Default”
  
any of those events specified in Clause 12.1;



2



--------------------------------------------------------------------------------

 
“FRI”
  
Fashion Resource (TCL), Inc., a company incorporated under the laws of the state
of California in the United States of America with its registered office at 3151
East Washington Boulevard, Los Angeles, Ca 90023, USA;
“Facility”
  
the facility referred to in Clause 2.1 made or to be made available to the
Borrowers on the terms and subject to the conditions of this Agreement;
“Facility Office”
  
in relation to a Bank at any time, the office set out under its name at the end
of this Agreement or, in the case of a Transferee, in the Transfer Certificate
to which it is a party as Transferee or, in the case of a Bank which is an
assignee or other successor of any other Bank, the office notified to the Agent
by the assignee or other successor on or before the date it becomes a Bank or
such other office as such Bank may from time to time notify to the Agent;
“Finance Document”
  
this Agreement, the Security Documents and any other agreement, deed, notice,
document or certificate entered into by any Borrower pursuant thereto or
otherwise in connection therewith, in each case as amended or modified from time
to time;
“Finance Party”
  
each of the Agent, the Issuer and any Bank;
“Financial Statements”
  
any financial statements required to be delivered to the Agent pursuant to
Clause 10.2.1 and complying with the provisions of Clause 10.3;
“Financial Year”
  
any period of twelve months ending on 31st December;
“Flotation”
  
the inclusion of any part of the ordinary share capital of the Parent or the
Borrower on any recognised investment exchange;
“Foreign Currency”
  
any currency which is freely transferable and freely convertible into US dollars
as may at any time be specifically agreed by the Agent;
“GAAP”
  
generally accepted accounting principles and policies in Hong Kong consistently
applied;
“GMAC”
  
GMAC Commercial Credit LLC, a limited liability company incorporated under the
laws of New York in the United States of America;
“Group”
  
at any time, TAG and all TAG’s Subsidiaries (and



3



--------------------------------------------------------------------------------

    
member of the Group shall be construed accordingly);
“Guez Guarantee”
  
the guarantee entered into on even date herewith by Mr Gerard Guez in favour of
the Agent on behalf of the Issuer and the Banks;
“Hazardous Substance”
  
any radioactive emissions and any natural or artificial substance (whether in
solid or liquid form or in the form of a gas or vapour and whether alone or in
combination with any other substance) capable of causing harm to the
environment, human health or welfare or to any organism, including (without
limitation) any type of waste or any form of energy;
“Intercreditor Agreement”
  
an intercreditor agreement entered into on even date herewith by and between the
Issuer, GMAC and TAG, setting out the terms of the relationship between the
parties thereto regarding, inter alia, the security granted by TAG to each of
GMAC and the Issuer;
“Letter of Credit”
  
any letter of credit issued, or import loan granted or Documents against
Acceptance financed, by the Issuer at the request of the Borrower pursuant to
the terms of Clause 4.2 (including without limitation any standby letter of
credit issued by the Issuer in favour of The Hongkong and Shanghai Banking
Corporation Limited);
“Letter of Credit Fee”
  
the meaning given to it in Clause 17.1;
“Majority Banks”
  
Banks whose Outstandings together exceed sixty-six and two-thirds per cent
(66.67%) of the Outstandings of all the Banks (or, if there are no Outstandings,
Banks whose Commitments together exceed sixty-six and two-thirds per cent
(66.67%) of the Total Commitments) provided that, if at any time there is only
one Bank party to this Agreement “Majority Banks” shall mean that Bank singly,
and if at any time there are only two Banks party to this Agreement “Majority
Banks” shall mean the Bank with the largest Outstandings (or, if there are no
Oustandings, the Bank with the largest Commitment);
“Management Accounting Period”
  
each period of three calendar months ending on 31st March, 30th June, 30th
September and 31st December in any year;
“Management Accounts”
  
as at the date of this Agreement, the unaudited but consolidated and
consolidating management accounts of each of the Parents and the Borrowers in
respect of the Management Accounting Period ended 31st



4



--------------------------------------------------------------------------------

    
March 2002 to be prepared in accordance with GAAP and in a format agreed by the
Agent and thereafter those accounts or the then latest such accounts for
successive Management Accounting Periods required to be delivered to the Agent
pursuant to Clause 10.2.2;
“Original Financial Statements”
  
the financial statements of TAG, the Group and the Borrowers for the Financial
Year ending 31st December 2001;
“Outstandings”
  
in relation to a Bank at any time, the aggregate principal amount of its share
of the US dollar equivalent of the aggregate contingent liabilities in respect
of any Utilisations outstanding at that time;
“Parent Guarantee”
  
the guarantee and security agreement entered into on even date herewith by the
Parents in favour of the Agent on behalf of the Issuer and the Banks;
“Parents”
  
TAG and FRI and “Parent” means either of them;
“Participating Proportion”
  
in relation to a Bank and any payment or indemnification due from it hereunder
at any time:

 

 
(i)
 
the proportion borne by its Outstandings to the aggregate of the Outstandings of
all the Banks at that time; or

 

 
(ii)
 
if there are no Outstandings at that time, the proportion borne by its
Commitment to the Total Commitments; or

 

 
(iii)
 
if at that time there are no Outstandings and the Total Commitments have been
cancelled, the proportion borne by its Commitment to the Total Commitments
immediately before they were cancelled,

    
in each case determined, and as at such time as may be specified, by the Agent;
“Permitted Encumbrance”
  
any encumbrance permitted under Clause 11.3.1;
“Permitted Indebtedness”
  
any indebtedness permitted under Clause 11.3.3;
“Relevant Accounting Information”
  
the meaning given to it in Clause 10.4;
“Sale”
  
in relation to any Borrower, any transaction pursuant to which a person (or
persons acting in concert) obtains control of the relevant Borrower (other than



5



--------------------------------------------------------------------------------

 

    
those persons having control of the relevant Borrower immediately after the date
of this Agreement) or in terms of which all or substantially all of the assets
of the relevant Borrower, or of the Borrowers as a whole, are transferred to
such person;
“Security Documents”
  
(i) the Syndicated Composite Guarantee and Debenture (ii) the Parent Guarantee;
(iii) the Guez Guarantee, (iv) a charge over shares executed on even date
herewith by FRI in favour of the Agent on behalf of the Issuer and the Banks in
respect of its shares in Tarrant, and (v) the Intercreditor Agreement, in each
case as amended or modified from time to time;
“Subsidiary”
  
a subsidiary as that term is defined in the Companies Ordinance (Cap 32 of the
Laws of Hong Kong);
“Syndicated Composite Guarantee and Debenture”
  
a syndicated composite guarantee and debenture entered into on even date
herewith between the Borrowers and the Issuer;
“TAG”
  
Tarrant Apparel Group, a company incorporated under the laws of the state of
California in the United States of America with its registered office at 3151
East Washington Boulevard, Los Angeles, Ca 90023, USA;
“Termination Date”
  
the date falling twelve months after the date of this Agreement;
“Total Commitments”
  
the aggregate at any time of the Commitments of all the Banks;
“Total Outstandings”
  
the aggregate at any time of the Outstandings of all the Banks;
“Transfer Certificate”
  
a certificate substantially in the form set out in Schedule 4 completed in
accordance with Clause 22;
“Transferee”
  
a bank or other financial institution to which a Bank seeks to transfer rights
and obligations under this Agreement in accordance with Clause 22;
“Utilisation”
  
a utilisation of the Facility consisting of the issue by the Issuer of a Letter
of Credit; and
“Utilisation Notice”
  
a notice of Utilisation (either by means of an on-line electronic request or in
the form of a completed application form acceptable to the Issuer) as is more
particularly referred to in Clause 4.6.1.



6



--------------------------------------------------------------------------------

 
1.2  Construction
 
Any reference in this Agreement to:
 
the “Agent”, the “Issuer”, or any “Bank” shall be construed so as to include
their respective successors, Transferees and assignees in accordance with their
respective interests;
 
“this Agreement” or to any other agreement or document shall, unless the context
otherwise requires, be construed as a reference to this Agreement or such other
agreement or document as the same may from time to time be amended, varied,
supplemented, novated or replaced and shall include any document which is
supplemental to, is expressed to be collateral with, or is entered into pursuant
to or in accordance with, the terms of this Agreement or, as the case may be,
such other agreement or document;
 
the “assets” of any person shall be construed as a reference to all or any part
of its business, operations, undertaking, property, assets, revenues (including
any right to receive revenues) and uncalled capital;
 
a “business day” is a reference to a day (other than a Saturday, Sunday or
public holiday) on which banks generally are open for business in Hong Kong;
 
a document being a “certified copy” of another means such document is certified
by a duly authorised officer of the Borrowers (or by reputable solicitors to the
Borrowers from time to time) as being a true, complete, accurate and up-to-date
copy of the original;
 
a person being “controlled” by another means that that other (whether directly
or indirectly and whether by the ownership of share capital, the possession of
voting power, contract or otherwise) has the power to appoint and/or remove all
or the majority of the members of the board of directors or other governing body
of that person or otherwise controls or has the power to control the affairs and
policies of that person;
 
a “credit agreement” shall be construed as a reference to any conditional sale
agreement, hire purchase or credit sale agreement or other similar agreement
entered into primarily as a method of financing the acquisition of the asset
which is the subject of such agreement;
 
“US dollars” and “US$” shall mean the lawful currency of the United States of
America;
 
an “encumbrance” shall be construed as a reference to a mortgage, charge,
assignment by way of security, pledge, lien, hypothecation, right of set-off,
reservation of title arrangement, preferential right (save as arising under the
general law for the protection of certain classes of creditors) or any trust,
flawed asset or other arrangement for the purpose of and having a similar effect
to the granting of security, or other security interest of any kind;



7



--------------------------------------------------------------------------------

 
a “finance lease” shall be construed as a reference to any lease or other
similar agreement entered into primarily as a method of financing the use of the
asset which is the subject of such lease or agreement;
 
“financial indebtedness” in respect of any person shall be construed as a
reference to any indebtedness of that person in respect of:
 
(i)  monies borrowed or raised (including by way of preference share capital but
excluding by way or ordinary shares);
 
(ii)  any debenture, bond, note, loan stock, commercial paper or similar
instrument;
 
(iii)  any acceptance credit, bill-discounting, note purchase or documentary
credit facility;
 
(iv)  any credit agreement or finance lease;
 
(v)  any receivables purchase, factoring or discounting arrangement under which
there is recourse in whole or in part to that person;
 
(vi)  credit (other than normal trade credit for a period not exceeding 90 days)
or deferred payment arrangements in respect of the acquisition or construction
price of assets acquired or constructed or the purchase price of services
supplied;
 
(vii)  any other transaction having the commercial effect of a borrowing or
other raising of money entered into by a person to finance its business or
operations or capital requirements; or
 
(viii)  (without double counting) any guarantee or other assurance against
financial loss in respect of the indebtedness of any other person arising under
an obligation falling within (i) to (vii) above;
 
the “Financial Statements” or the “Management Accounts” shall be construed so as
to include any notes, reports, statements or other documents annexed or attached
to any of them;
 
a “guarantee” shall be construed so as to include an indemnity, bond, standby
letter of credit and any other obligation (whatever called) of any person to pay
for, purchase, provide funds for the payment of, indemnify against the
consequences of default in the payment of, or otherwise be responsible for, any
indebtedness or other obligation of any other person (and “guaranteed” and
“guarantor” shall be construed accordingly);
 
“indebtedness” shall be construed as a reference to any obligation for the
payment or repayment of money, whether as principal or as surety and whether
present or future, actual or contingent;
 
something having a “material adverse effect” on a person shall be construed as a
reference to it having a material adverse effect (i) on its financial condition,
business or operations or on the consolidated financial condition, business or



8



--------------------------------------------------------------------------------

operations of it and its Subsidiaries or (ii) on its ability to pay principal
and/or interest when due and/or comply with its obligations under any Finance
Document;
 
a “month” is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save
that, where any such period would otherwise end on a day which is not a business
day, it shall end on the next business day, unless that day falls in the
calendar month succeeding that in which it would otherwise have ended, in which
case it shall end on the preceding business day provided that, if a period
starts on the last business day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last business day in that later month;
 
a “person” shall be construed as a reference to any individual, firm, company,
corporation, public authority or any association or partnership (whether or not
having separate legal personality) of two or more of the foregoing;
 
a “public authority” shall be construed as a reference to any government of any
country or sovereign state or any political sub-division thereof or any
department, agency, public corporation or other instrumentality of any of the
foregoing;
 
a “regulation” shall be construed so as to include any regulation, rule, by-law,
official directive, requirement, request or guideline (whether or not having the
force of law) of any governmental body, agency, department or regulatory,
self-regulatory or other authority or organisation;
 
the “US dollar equivalent” of (i) any amount denominated in a Foreign Currency
shall mean the equivalent in US dollars of such amount as determined by the
Agent by reference to the Agent’s spot rate of exchange for the purchase of US
dollars with the relevant Foreign Currency at or about 11.00 am on the date on
which the relevant determination falls to be made and of (ii) any amount
denominated in US dollars shall mean such US dollar amount;
 
“tax” shall be construed so as to include any present and future tax, levy,
impost, deduction, withholding, duty or other charge of a similar nature
(including, without limitation, any penalty or interest payable in connection
with any failure to pay or any delay in paying any of the same);
 
an “unpaid sum” is a reference to an unpaid sum as that term is defined in
Clause 13.1;
 
the “winding-up”, “dissolution”, “administration”, “receivership” or
“bankruptcy” of a person and references to the “liquidator”, “administrator”,
“receiver”, “administrative receiver”, “receiver and manager”, “manager” or
“trustee” of a person shall be construed so as to include any equivalent or
analogous proceedings or, as the case may be, insolvency representative or
officer under the law of the jurisdiction in which such person or, as the case
may be, insolvency representative or officer is incorporated or constituted or
of any jurisdiction in which such person or, as the case may be, insolvency
representative or officer, carries on business.



9



--------------------------------------------------------------------------------

 
1.3  Any reference in this Agreement to any ordinance, statute or statutory
provision shall, unless the context otherwise requires, be construed as a
reference to such ordinance, statute or statutory provision (including all
instruments, orders or regulations made thereunder or deriving validity
therefrom) as in force at the date of this Agreement and as subsequently
re-enacted or consolidated.
 
1.4  Any reference in this Agreement to a time of day shall, save where the
context otherwise requires, be construed as a reference to Hong Kong time.
 
1.5  In construing this Agreement general words introduced by the word “other”
shall not be given a restrictive meaning by reason of the fact that they are
preceded by words indicating a particular class of acts, matters or things and
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.
 
1.6  The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision of this Agreement.
 
1.7  This Agreement supersedes any previous agreement, whether written or oral,
express or implied, between the Borrower, the Agent and the Banks, or any of
them, in relation to the subject matter of this Agreement.
 
1.8  The headings in this Agreement are for convenience only and shall not
affect its meaning and references to a Clause, Schedule or paragraph are (unless
otherwise stated) to a clause of, or Schedule to, this Agreement and to a
paragraph of the relevant Schedule.
 
1.9  This Agreement may be signed in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this Agreement by signing any such counterpart.
 
1.10  Save where the context otherwise requires, the plural of any term includes
the singular and vice versa.
 
1.11  Nothing in this Agreement or envisaged hereby shall operate, whether
directly or indirectly, to constitute a partnership between any of the Borrowers
and any of the other parties to this Agreement.
 
1.12  The obligations of the Borrowers under this Agreement are joint and
several.
 
2  THE FACILITY
 
2.1  The Facility
 
Subject to the terms and conditions of this Agreement, the Banks may make
available to the Borrowers an uncommitted letter of credit facility of up to
US$25,000,000 (Twenty Five Million US dollars) or its equivalent from time to
time in other currencies. The Facility shall comprise the provision of Letters
of Credit to be issued by the Issuer (subject to reimbursement by the Borrower
and each of the Banks on the terms set out in this Agreement) in a maximum
principal



10



--------------------------------------------------------------------------------

amount not exceeding US$25,000,000 (Twenty Five Million US dollars) or its US
dollar equivalent from time to time in other currencies.
 
2.2  Purpose
 
The Facility is intended for the Borrowers’ general working capital purposes and
the Borrowers shall apply all amounts raised by them under this Agreement
accordingly provided that none of the Agent or any of the Banks shall be obliged
to concern itself with the application of amounts raised by the Borrowers under
this Agreement.
 
2.3  Obligations Several
 
The obligations of each Bank under this Agreement are several. The failure by
any Bank to perform its obligations under this Agreement shall not affect the
obligations of the Borrowers towards any other party to this Agreement nor shall
any such other party be liable for the failure by such Bank to perform its
obligations.
 
2.4  Rights Several
 
The rights of each Bank are several. The amount at any time owing by the
Borrowers to any party under this Agreement shall be a separate and independent
debt from the amount owing to any other party.
 
2.5  Continuing Obligations
 
The obligations of any party under or in respect of Clauses 4, 5, 6, 7, 13, 14,
15, 16, 17, 18, 19 and 21.8 shall continue even after the Total Commitments have
been cancelled or otherwise reduced to zero and the Outstandings of all the
Banks have been permanently repaid or prepaid.
 
3  CONDITIONS PRECEDENT
 
The Banks will not consider exercising their discretion to make the Facility
available under this Agreement unless the Agent has received, or the Banks are
satisfied that the Agent will receive at the same time as or immediately prior
to the making available of the Facility, in form and substance satisfactory to
it, all of the documents and evidence referred to in Schedule 2 (save to the
extent that the Agent may at any time waive such receipt).
 
4  UTILISATION OF THE FACILITY
 
4.1  Conditions of Utilisation
 
The Issuer will not consider exercising its discretion to issue any Letter of
Credit and no Utilisation Notice in respect of the Facility shall become
effective unless either:
 
4.1.1  no Default has occurred or would occur if a Letter of Credit was issued
and the representations set out in Clauses 9.1 and 9.2 to be repeated on and as
of the proposed date for the issuing of such Letter of Credit are true on and as
of such date; or



11



--------------------------------------------------------------------------------

 
4.1.2  the Issuer and the Banks have agreed (notwithstanding any such matter) to
the issue of such Letter of Credit.
 
4.2  Letters of Credit
 
Upon the request of any Borrower (contained in a Utilisation Notice), the Issuer
may, in its sole and absolute discretion, issue one or more documentary letters
of credit, or grant to that Borrower one or more import loans or finance one or
more Documents against Acceptance (each a “Letter of Credit”), in each case
denominated in US dollars or any Foreign Currency as the Issuer may agree, for
that Borrower’s account and subject to the terms of this Agreement. Without
prejudice to the Issuer’s overriding discretion as to whether to accept or to
reject any request for the issue of a Letter of Credit, the Issuer will not
issue any Letter of Credit:
 
4.2.1  if the US dollar equivalent of the maximum face amount of the requested
Letter of Credit, plus all commissions, fees and charges due from the Borrower
in connection with its issue, would cause the amount of the Available Facility
to be exceeded at such time; or
 
4.2.2  if the expiry date of the Letter of Credit would be later than 364 days
from its date of issue; or
 
4.2.3  if the US dollar equivalent of the maximum face amount of the requested
Letter of Credit when aggregated with the US dollar equivalent of the maximum
face value of all Letters of Credit then in issue would exceed US$25,000,000
(Twenty Five Million US dollars);
 
unless the Issuer has specifically agreed with the Borrower that it is prepared
to do so.
 
4.3  Utilisation Notices
 
Subject to the terms of this Agreement, each Utilisation Notice shall be
irrevocable (only so far as the Borrowers are concerned) and shall oblige the
relevant Borrower to give effect to the Utilisation so requested on the date
specified in such Utilisation Notice upon the terms and subject to the
conditions set out in this Agreement.
 
4.4  Termination of Commitments
 
If it has not already been cancelled prior to such time the Commitment of each
of the Banks in relation to the Facility shall be terminated at close of
business in Hong Kong on the last day of the Commitment Period for the Facility.
 
4.5  Special Conditions for Issue of Letters of Credit
 
In addition to being subject to the satisfaction of the applicable conditions
precedent referred to in Clause 3, and without prejudice to the Issuer’s
overriding discretion as to whether to accept or to reject any request for the
issue of a Letter of Credit, the Issuer shall be entitled to refuse to issue any
Letter of Credit if the following conditions have not been satisfied in a manner
satisfactory to the Agent:



12



--------------------------------------------------------------------------------

 
4.5.1  the form and terms of the proposed Letter of Credit shall be satisfactory
to the Agent and the Issuer, acting reasonably; and
 
4.5.2  as of the date of issue, no order of any court, arbitrator or public
authority shall purport by its terms to prohibit or restrain the Issuer or banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit, and no law, rule or regulation applicable to the
Issuer or banks generally and no request or directive (whether or not having the
force of law) from any central bank or public authority with jurisdiction over
the Issuer or banks generally shall prohibit, or request that the Issuer refrain
from, the issue of letters of credit generally or the issue of such Letter of
Credit.
 
4.6  General Conditions for Issue of Letters of Credit
 
4.6.1  Requests for issue of Letters of Credit:    The Borrower in question
shall deliver a duly completed Utilisation Notice (either by means of an on-line
electronic request or in the form of a completed application form acceptable to
the Issuer) to the Issuer two business days’ prior to the proposed date for the
issue of any Letter of Credit.
 
4.6.2  No extensions or amendment:    The Issuer shall not be obliged to extend
or amend or cause to be extended or amended any Letter of Credit it has issued.
 
4.6.3  Events of Default:    The Issuer need not, before issuing a Letter of
Credit, make any enquiry or otherwise concern itself as to whether any event has
occurred which, under the terms hereof, would relieve the Issuer from its
obligations to issue that Letter of Credit and accordingly neither the Borrower
nor any of the Banks shall have any right to resist any claim under Clause 4.8
nor otherwise on the ground that any such event had occurred before the issue of
the Letter of Credit, provided that, before issuing a Letter of Credit, the
Issuer shall inform each of the Banks of any Event of Default of which it has
actual notice.
 
4.6.4  Incorporation of standard conditions:    The Borrowers hereby agree that
the Uniform Customs and Practice for Documentary Credits, International Chamber
of Commerce Publication No 500 (UCP 500) shall in all respects apply. The
Borrowers further agree that the issue of Letters of Credit under this Agreement
shall be subject to such other terms and conditions of the Issuer as the Issuer
may from time to time notify to the Borrowers, including without limitation the
Issuer’s standard terms and conditions relating to Trust Receipts in relation to
the release of any goods which are represented by or referred to in documents to
be tendered under any Letter of Credit (or the documents of title representing
such goods) by the Issuer to any Borrower.
 
4.6.5  Due dates for Import Loans and Documents against Acceptance:    unless
otherwise agreed between the relevant Borrower and the Issuer, the due date for
payment for any Import Loan granted by the Issuer shall be 60 days after the
date such loan is granted and the due date for any Documents against Acceptance
financed by the Issuer shall be 45 days after the date of such financing.



13



--------------------------------------------------------------------------------

 
4.7  Fees for Letters of Credit
 
4.7.1  The relevant Borrower agrees to pay to the Agent for the account of the
Issuer with respect to each Letter of Credit, the Letter of Credit Fee and such
other reasonable fees and other charges as are charged by the Issuer for Letters
of Credit issued by it, including, without limitation its standard fees for
issuing, administering, amending, renewing, paying and cancelling Letters of
Credit and all other fees associated with issuing or servicing Letters of
Credit, as and when assessed, all as specified in Clause 17.1 and Schedule 5.
 
4.7.2  On the first day of each month following a month in which any Letter of
Credit has been issued and remains outstanding, the Issuer shall pay to the
Agent for each of the Banks an amount equal to each such Bank’s Participating
Proportion of the Letter of Credit Fee which would have been payable on the
average daily face amount under any such Letter of Credit during that previous
month, provided that the Issuer shall have actually collected all payments in
respect of the Letter of Credit Fee at the full rate.
 
4.8  Payments pursuant to Letters of Credit
 
4.8.1  Demands under a Letter of Credit:    If a demand for payment is made
under a Letter of Credit on the Issuer, the Issuer shall promptly pay the sum
demanded in accordance with the terms of the relevant Letter of Credit,
whereupon:
 
(a)  the Agent shall not later than four hours after receipt of such demand, if
such demand is made prior to 1.00 pm (Hong Kong time) on any business day, or
otherwise by 10.00 am (Hong Kong time) on the next succeeding business day,
notify each Bank of the amount of such demand and such Bank’s proportion thereof
which such Bank shall be obliged to pay; and
 
(b)  each Bank shall on the date of such notification make its share of the
amount demanded available to the Agent for the benefit of the Issuer in
immediately available funds.
 
If any Bank is unable to make its share of such amount available on such date,
it shall nevertheless do so as soon as possible thereafter and in any event by
no later than two business days after the date notice of such requirement was
given to it by the Agent, together with interest thereon from the date of such
notice to the date of payment at the rate specified by the Agent as representing
the Issuer’s cost of funds.
 
4.8.2  Indemnity:    The Borrowers agree to indemnify and hold harmless the
Issuer in US dollars or US dollar equivalent from and against all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable legal fees) which the Issuer may incur or sustain as a consequence of
the issue of any Letter of Credit or the performance of its obligations
thereunder. This is a continuing indemnity, extends to the ultimate balance of
the Borrowers’ obligations and liabilities under Clause 4 and shall continue in
force notwithstanding any intermediate payment in whole or in part of those
obligations or liabilities.
 
4.8.3  Payment of Letter of Credit obligations:    Without limiting or affecting
any of the provisions of this Clause 4.8, the Borrowers agree to reimburse the
Agent and each



14



--------------------------------------------------------------------------------

 
Bank for any drawing under any Letter of Credit, and any other amounts paid or
payable by the Issuer under any Letter of Credit, immediately upon demand, and
to pay the Agent the amount of all other obligations and other amounts payable
to it under or in connection with any Letter of Credit immediately when due,
irrespective of any claim, set-off, defence or other right which the Borrowers
may have at any time against the Agent, the Banks, the Issuer or any other
person. In each case payment will (unless otherwise agreed or required by the
Agent) be made in US dollars in Hong Kong together with all interest, charges
and expenses payable to or incurred by the Issuer in connection with the Letter
of Credit. Without prejudice to the provisions of Clause 13, interest for these
purposes shall accrue upon such amounts as stated above as well after as before
judgment, from the date when such amounts were first paid by the Issuer until
payment of them by the Borrower(s) in full, at the following rates:-
 
(a)  subject to Sub-clause (b) below, 0.5% per annum above the Prime rate of
Bank of America (as conclusively determined by Bank of America) from time to
time; or
 
(b)  if any Borrower is in default of any provision of this Agreement (or any
other agreement between the Issuer and the Borrower in respect of the issue of
Letters of Credit), then the interest rate shall be the applicable rate
specified in Sub-clause (a) above, plus an additional 2.5% per annum.
 
4.8.4  Interest will be calculated on the basis of the actual number of days
elapsed and a 360 day year, and shall be compounded and payable monthly.
 
4.9  Letters of Credit—Assumption of Risk
 
4.9.1  Authorisations:    The Borrowers and the Banks unconditionally and
irrevocably:
 
(a)  authorise and direct the Issuer to pay any request or demand for payment
under and in accordance with any Letter of Credit issued by it without requiring
proof of the Borrower’s agreement that any amount so demanded or paid is or was
due and notwithstanding that the Borrower may dispute the validity of any such
request, demand or payment or the purported transfer of the rights or benefits
under the Letter of Credit to a third party;
 
(b)  confirm that the Issuer shall not be concerned with the legality of any
claim under any Letter of Credit or any other underlying transaction or any
set-off, counterclaim or defence as between the Borrower and any beneficiary of
any Letter of Credit or between any such beneficiary and a third party; and
 
(c)  agree that the Issuer need not have any regard to the sufficiency, accuracy
or genuineness of any such request or demand or any document, certificate or
statement in connection therewith or any incapacity of or limitation upon the
powers of any person signing or issuing any such request, demand, document,
certificate or statement which appears on its face to be in order and agrees
that the Issuer shall not be obliged to enquire as to any such matters and may
assume that



15



--------------------------------------------------------------------------------

any such request, demand, document, certificate or statement which appears on
its face to be in order is correct and properly made.
 
4.9.2  Rights of contribution and subrogation:    Until all amounts which are or
may become payable by the Borrowers under or in connection with the Finance
Documents have been irrevocably paid in full and the Agent, the Issuer, the
and/or the Banks are under no liability hereunder, whether actual or contingent,
the Borrowers shall not, by virtue of any payment made by any of them under or
in connection with or referable to this Clause 4 or otherwise be subrogated to
any rights, security or monies held or received by the Agent or the Banks or be
entitled at any time to exercise, claim or have the benefit of any right of
contribution or subrogation or similar right against any of them and the
Borrowers irrevocably waive all rights of contribution or similar rights against
each of them.
 
4.9.3  Waiver of defences:    The Borrowers’ obligations under this Clause 4
shall not be affected by any act, omission, matter or thing which, but for this
provision, might reduce, release or prejudice any of their obligations hereunder
in whole or in part, including without limitation and whether or not known to
any of them:
 
(a)  any time or waiver granted to or composition with any beneficiary or any
other person;
 
(b)  any taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights, remedies or
securities available to the Issuer or other person or arising under any Letter
of Credit; or
 
(c) any unenforceability, illegality or invalidity of any Letter of Credit to
the intent that each Borrower’s obligations under this Clause 4 shall remain in
full force and be construed as if there were no such effect.
 
4.10  Supporting Letter of Credit; Cash Collateral
 
If, notwithstanding the provisions of this Clause 4, any Letter of Credit is
outstanding upon the termination of this Agreement, then upon such termination
(and without prejudice to the Agent’s and the Banks’ overriding right to demand
repayment of all amounts paid or payable under any Letter of Credit, immediately
upon demand) the Borrowers shall deposit with the Agent, for the amount of the
Issuer, at its discretion, with respect to each Letter of Credit then
outstanding, either:
 
4.10.1  a standby letter of credit (a “Supporting Letter of Credit”) in form and
substance satisfactory to the Agent, issued by an issuer satisfactory to the
Agent in an amount equal to not less than the US dollar equivalent of the
greatest amount for which such Letter of Credit may be drawn together with all
fees, expenses and charges in respect thereof (together the “maximum liability”)
under which Supporting Letter of Credit the Agent is entitled to draw amounts
necessary to reimburse the Issuer for payments made by the Issuer under such
Letter of Credit; or
 
4.10.2  cash in an amount equal to such maximum liability.



16



--------------------------------------------------------------------------------

Such Supporting Letter of Credit or deposit of cash shall be held by the Agent
as security for, and to provide for the payment of, the aggregate face amount of
all Letters of Credit remaining outstanding.
 
4.11  Participation and Notification
 
4.11.1  Participation by Banks:    Each Bank will participate through its
Facility Office in any amount to be reimbursed to the Issuer following any
non-payment by any Borrower of any amount due from it in respect of a Letter of
Credit, in its Participating Proportion at the time of any such non-payment.
 
4.11.2  Notification to Banks:    The Agent shall, promptly after receipt by it
of a Utilisation Notice, notify each Bank of the details of such notice.
 
5  CANCELLATION
 
5.1  Cancellation of Commitment of All Banks
 
The Borrowers may, by giving to the Agent not less than thirty days’ prior
notice to that effect, such notice to be in writing and signed by each Borrower,
cancel the whole or any part of the Total Commitments. Any such cancellation
shall reduce the Commitment of each Bank rateably.
 
5.2  Notices Irrevocable
 
Any notice of cancellation given by the Borrowers pursuant to Clause 5.1 shall
be irrevocable, shall specify the date upon which such cancellation is to be
made and the amount of such cancellation.
 
5.3  Termination Date
 
If it has not already been cancelled prior to such time the Commitment of each
Bank shall be terminated at close of business in Hong Kong on the Termination
Date.
 
6  TAXES
 
6.1  Requirement to Gross-up
 
All payments to be made by any Borrower to any person under this Agreement shall
be made free and clear of and without deduction for or on account of tax unless
the Borrower is required by law to make such a payment subject to the deduction
or withholding of tax, in which case the sum payable by the Borrower in respect
of which such deduction or withholding is required to be made shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding (including any deduction or withholding applicable to additional
sums payable under this clause), such person receives and retains (free from any
liability in respect of any such deduction or withholding) a net sum equal to
the sum which it would have received and so retained had no such deduction or
withholding been made or been required to be made.



17



--------------------------------------------------------------------------------

 
6.2  Indemnity
 
Without prejudice to the provisions of Clause 6.1, if any person or the Agent is
required to make any payment on account of tax (other than tax on its overall
net income) on or calculated by reference to any Letter of Credit issued under
this Agreement and/or by reference to any sum received or receivable under this
Agreement by such person or the Agent on its behalf (including, without
limitation, any sum received or receivable under this Clause 6) or any liability
in respect of any such payment is asserted, imposed, levied or assessed against
such person or the Agent on its behalf, the Borrowers shall, upon demand of the
Agent, promptly indemnify such person against such payment or liability,
together with any interest, penalties and expenses payable or incurred in
connection therewith.
 
6.3  Notification
 
A Bank intending to make a claim pursuant to Clause 6.2 shall notify the Agent
of the event by reason of which it is entitled to do so whereupon the Agent
shall notify the Borrowers.
 
6.4  Tax Receipts
 
Without prejudice to the provisions of Clause 6.1, if any Borrower makes any
payment under this Agreement in respect of which it is required by law to make
any deduction or withholding it shall pay the full amount to be deducted or
withheld to the relevant taxation or other authority within the time allowed for
such payment under applicable law and shall deliver to the Agent within thirty
days after it has made such payment to the applicable authority an original
receipt or other appropriate evidence issued by such authority evidencing the
payment to such authority of all amounts so required to be deducted or withheld
from such payment.
 
7  INCREASED COSTS
 
7.1  Circumstances
 
This Clause 7 applies if the Agent or, as the case may be, any Bank, in its sole
discretion determines that, as a result of the introduction of, or any change in
any law, treaty or regulation (whether or not having the force of law) or the
interpretation, administration or application thereof, or in the practice of
banks generally in the relevant jurisdiction or compliance by any such person
with any request from or requirement (whether or not having the force of law) of
any central bank or other fiscal, monetary or other authority:
 
7.1.1  it incurs a cost in assuming or maintaining all or any part of its
Commitment under this Agreement and/or in making, maintaining or funding all or
any part of its Outstandings or any unpaid sum and/or in assuming or maintaining
a contingent liability under or pursuant to this Agreement (whether under any
Letter of Credit or otherwise), or that cost is increased; or
 
7.1.2  any sum received or receivable by it under this Agreement or the
effective return to it under this Agreement is reduced; or



18



--------------------------------------------------------------------------------

 
7.1.3  it suffers a reduction in the rate of return on its overall capital below
that which might reasonably have been anticipated at the date of this Agreement
and which it would have been able to achieve but for having entered into and/or
performing its obligations and/or assuming or maintaining its Commitment or
contingent liability under or pursuant to this Agreement; or
 
7.1.4  it makes any payment or forgoes any interest or other return on or
calculated by reference to the amount of any sum received or receivable by it
under or pursuant to this Agreement.
 
7.2  Payment of Increased Costs
 
If Clause 7.1 applies, then:
 
7.2.1  the person concerned shall notify the Agent of the relevant event
promptly upon its becoming aware of the same and provide a certificate to the
Agent confirming the amount of its increased costs or reduction in return,
whereupon the Agent shall notify the Borrowers in writing; and
 
7.2.2  upon demand of the Agent, the Borrowers shall pay to the Agent for the
account of the person concerned amounts sufficient to indemnify that person
against the relevant cost, increased cost, reduction, reduction in the rate of
return, payment or forgone interest or other return or such proportion thereof
as is, in the opinion of such person, attributable to its obligations under this
Agreement.
 
7.3  Exceptions
 
Clause 7.2 does not apply to any cost, increased cost, reduction, reduction in
the rate of return, payment or forgone interest or other return:
 
7.3.1  compensated for or excluded by the operation of Clause 6; or
 
7.3.2  attributable to any change in the rate of tax on the overall net income
of the Agent or any Bank.
 
8  ILLEGALITY
 
8.1  Consequences of Illegality
 
If at any time it is unlawful, or contrary to any directive or request of any
central bank or other fiscal, monetary or other authority or to the practice of
banks in the relevant jurisdiction, or impossible for a Bank to assume or remain
under any obligations hereunder in relation to or under any Letter of Credit
issued hereunder or to exercise its rights as contemplated by this Agreement,
then that Bank, shall promptly after becoming aware of the same, deliver to the
Borrowers through the Agent a certificate to that effect and:
 
8.1.1  such Bank shall not thereafter be obliged (in the case of the Issuer) to
issue any Letter of Credit and its Commitment shall immediately be cancelled and
reduced to zero; and



19



--------------------------------------------------------------------------------

 
8.1.2  if the Agent on behalf of such Bank so requires, the Borrowers shall on
such date as the Agent shall have specified deposit with the Agent for the
benefit of such Bank a Supporting Letter of Credit or cash, in either such case
in the same manner as contemplated in Clause 4.10.
 
9  REPRESENTATIONS AND WARRANTIES
 
9.1  General Representations and Warranties
 
Each Borrower represents and warrants to and for the benefit of each Finance
Party that, except as disclosed to and accepted by the Agent in writing:
 
9.1.1  Status:    each Borrower is a limited liability company duly incorporated
or a corporation duly organised and validly existing and in good standing under
the laws of its jurisdiction of incorporation having the power and authority to
own its assets and to conduct the business and operations which it conducts or
proposes to conduct;
 
9.1.2  Powers and authority:    each of the Borrowers has full power and
authority to enter into and perform each of the Finance Documents to which it is
or will be a party and any other document to be entered into by it pursuant
thereto and has taken all necessary corporate or other action to authorise the
execution, delivery and performance of each such Finance Document and each such
other document;
 
9.1.3  Authorisations:    all actions, conditions and things required by all
applicable laws and regulations to be taken, fulfilled, obtained or done in
order (i) to enable each of the Borrowers lawfully to enter into, exercise its
rights under and perform and comply with its obligations under each of the
Finance Documents to which it is or will be a party and any other document to be
entered into pursuant thereto (ii) to ensure that those obligations are valid,
legally binding and enforceable in accordance with their respective terms and
(iii) to make each of the Finance Documents to which any of the Borrowers is a
party and all such other documents admissible in evidence in Hong Kong and, if
different, its jurisdiction of incorporation have been taken, fulfilled,
obtained or done;
 
9.1.4  Non-violation:    the execution by each of the Borrowers of, and the
exercise by each of the Borrowers of its rights and performance of or compliance
with its obligations under, each of the Finance Documents to which it is or will
be a party do not and will not violate (i) any law or regulation to which it or
any of its assets is subject or (ii), to an extent or in a manner which has or
could have a material adverse effect on it, any agreement to which it is a party
or which is binding on it or its assets or conflict with its constitutional
documents and in particular will not cause any limit on the borrowing or other
powers of any of the Borrowers or the exercise of such powers by its board of
directors to be exceeded;
 
9.1.5  Obligations binding:    the obligations of each of the Borrowers under
each of the Finance Documents are legal, valid and binding and enforceable in
accordance with their respective terms;



20



--------------------------------------------------------------------------------

 
9.1.6  Litigation:    save as disclosed in writing to and agreed by the Agent
prior to the date of this Agreement, no Borrower is involved or engaged in any
litigation, arbitration or administrative proceedings (whether as plaintiff or
defendant) nor, to the best of it’s knowledge is any such litigation,
arbitration or administrative proceedings threatened, nor are there any
circumstances likely to give rise to any such litigation, arbitration or
proceedings;
 
9.1.7  No default:    no Borrower is in breach of or default under any agreement
or arrangement or any statutory or legal requirement to an extent or in a manner
which has or could have a material adverse effect on it or on any of the other
Borrowers and no Event of Default has occurred and is continuing;
 
9.1.8  Pari passu ranking:    each Borrower’s payment obligations under the
Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally;
 
9.1.9  Existing encumbrances:    no encumbrance exists over the present or
future assets of any Borrower except for Permitted Encumbrances;
 
9.1.10  Future encumbrances:    the execution by each of the Borrowers of each
of the Finance Documents to which it is or will be a party and the exercise by
each such Borrower of its rights and performance of or compliance with its
obligations thereunder will not result in the existence of or oblige any
Borrower to create any encumbrance over all or any of its present or future
assets except for Permitted Encumbrances;
 
9.1.11  Financial Statements:    the Financial Statements of each of the
Borrowers were prepared in accordance with GAAP and give a true and fair view of
the financial condition of the Group at the date as of which they were prepared
and the results of the Group’s business and operations during the Financial Year
then ended and disclose or reserve against all liabilities (contingent or
otherwise) of each member of the Group as at that date and all unrealised or
anticipated losses from any commitment entered into by each member of the Group
and which existed on that date;
 
9.1.12  Indebtedness:    no Borrower has any indebtedness except for Permitted
Indebtedness;
 
9.1.13  Environmental Laws:    no Borrower has breached any Environmental Law
and no condition exists or act or event has occurred which could give rise to
any breach of, or any liability of any kind under, any Environmental Law;
 
9.1.14  Environmental Authorisations:    each Borrower is in possession of all
Environmental Authorisations required for the conduct of its business or
operations (or any part thereof) and no Borrower has breached any of the terms
or conditions of any such Environmental Authorisation;



21



--------------------------------------------------------------------------------

 
9.1.15  Notices of environmental breaches:    (i) no Borrower has received any
summons, complaint, order or similar written notice that it is not in compliance
with, or any public authority is investigating its compliance with, any
Environmental Law or that it is or may be liable to any other person as a result
of a potential or actual discharge of a Hazardous Substance and (ii) none of the
present or past operations of any Borrower is the subject of any investigation
by any public authority evaluating whether any remedial action is needed to
respond to a potential or actual discharge of a Hazardous Substance;
 
9.1.16  No deposit of Hazardous Substances:    no Hazardous Substance has at any
time been used, disposed of, generated, stored, transported, dumped, released,
deposited, buried, discharged or emitted at, on, from or under any premises
owned, leased, occupied or controlled by any Borrower;
 
9.1.17  Liability for environmental claims:    no Borrower has entered into any
negotiations or settlement agreements with any person (including, without
limitation, any prior owner of its property) imposing material obligations or
liabilities on it with respect to any remedial action in response to the
potential or actual discharge of a Hazardous Substance or environmentally
related claim;
 
9.1.18  Taxes:    each Borrower has filed all tax returns and other reports
required to be filed and has paid all taxes due and payable by it and no
material claims are being asserted with respect to taxes save for normal
assessments;
 
9.1.19  Material adverse change:    there has been no material adverse change in
the financial condition of any Borrower since the date to which the most recent
Financial Statements delivered to the Agent were made up nor in the consolidated
financial condition, business, assets or operations of the Group since that
date;
 
9.1.20  Information:    all information provided by any Borrower to the Agent
from time to time in connection with the Finance Documents was true and correct
in all material respects as at its date or as at the date it was provided and
did not at that date omit anything material and no adverse change has occurred
since such date which renders any such information misleading in a material
respect; in addition full disclosure has been made to the Agent, the Issuer and
the Banks prior to the date of this Agreement of all other facts in relation to
the assets of the Borrowers as are material and ought properly to be made known
to any person proposing to advance moneys or make facilities available to the
Borrowers and to enable a true and correct view of such assets to be obtained
and all expressions of expectation, intention, belief and opinion contained
therein were correct in all material respects and honestly made on reasonable
grounds after due and careful enquiry;
 
9.1.21  Insurances:    no Borrower has done or omitted to do or suffered
anything to be done or not to be done which has or might render any policies of
insurance taken out by it void or voidable and, to the best of its



22



--------------------------------------------------------------------------------

knowledge, information and belief, there are no circumstances which would or
might give rise to any material claim under any such policies of insurance;
 
9.1.22  Business consents:    all necessary licences, consents and
authorisations have been obtained by each Borrower for the carrying on of its
business and operations as the same are currently carried on and are in full
force and effect and there are no circumstances which indicate that any of such
licences, consents and authorisations are likely to be revoked in whole or in
part in the ordinary course of events the effect of which revocation would be
likely to have a material adverse effect on any Borrower;
 
9.1.23  Deductions and withholdings:    no Borrower is required to make any
deduction or withholding from any payment it may make under any of the Finance
Documents;
 
9.1.24  Winding-up:    no Borrower has taken any corporate action nor have any
other steps been taken or legal proceedings been started or (to the best of the
Borrower’s knowledge and belief) threatened against any Borrower for its
winding-up, dissolution or re-organisation (other than for the purposes of a
bona fide solvent scheme of reconstruction or amalgamation previously approved
in writing by the Agent) or for the appointment of a receiver, administrator,
administrative receiver, trustee or similar officer of it or of any or all of
its assets; and
 
9.1.25  Control:    TAG is the direct or indirect legal and beneficial owner of
not less than 100% of the equity share capital of FRI, and FRI is the direct or
indirect legal and beneficial owner of not less than 100% of the equity share
capital of Tarrant, and Tarrant is the direct or indirect legal and beneficial
owner of not less than 100% of the equity share capital of each of Marble and
Trade Link.
 
9.2  Repetition
 
Each of the representations and warranties in Clause 9.1 will be correct and
complied with on the date of this Agreement and will also be correct and
complied with on each date on which a Letter of Credit is issued or requested to
be issued as if repeated then by reference to the then existing circumstances.
 
10  FINANCIAL CONDITION
 
10.1  Books and Records
 
10.1.1  Maintenance:    The Borrowers shall maintain, at all times, books,
records and accounts which are complete and correct in all material respects and
in relation to which timely entries are made of their transactions in accordance
with GAAP. The Borrowers shall, by means of appropriate entries, reflect in such
accounts and in all Financial Statements proper liabilities and reserves for all
taxes and proper provision for depreciation and amortisation of any property or
asset and bad debts, all in accordance with GAAP.



23



--------------------------------------------------------------------------------

 
10.1.2  Access to books and accounting records:    The Borrowers shall without
notice following the occurrence of a Default which is continuing, or otherwise
upon receiving not less than forty-eight (48) hours’ notice from the Agent at
any reasonable time and by arrangement with the relevant Borrower, permit the
Agent or any person authorised by the Agent to have access to its premises and
accounting records and to make extracts from and take copies of its accounting
records and to discuss any matter with any of its personnel and officers and
make such enquiries as the Agent may reasonably require from time to time, the
reasonable costs and expenses properly incurred thereby to be for the account of
the relevant Borrower.
 
10.1.3  Quarterly field audits:    Without limiting the generality of Clause
10.1.2, the Agent shall be entitled to conduct a quarterly field audit of the
books and accounting records of any of the Borrowers, such field audits to be
conducted at any time within the fourteen (14) day period following the end of
each calendar quarter (namely 31st March, 30th June, 30th September and 31st
December). Each of the Borrowers shall permit the Agent or any person authorised
by the Agent to have access to its premises and accounting records and to make
extracts from and take copies of its accounting records and to discuss any
matter with any of its personnel and officers and make such enquiries as the
Agent may reasonably require from time to time, the reasonable costs and
expenses properly incurred thereby to be for the account of the relevant
Borrower, provided that such costs and expenses in respect of each quarterly
field audit conducted by the Agent shall not exceed, in aggregate for all three
Borrowers, the sum of US$6,000 per audit, plus (i) all out of pocket expenses
incurred by the Agent in relation to such audit, and (ii) (in the event that any
work in relation to any such audit is carried out in the United States) an
additional sum of US$750 per day for each person engaged or appointed by the
Agent to undertake such work.
 
10.2  Provision of Financial Information
 
Each of the Borrowers shall deliver to the Agent in sufficient copies for the
Banks:
 
10.2.1  Financial Statements:    as soon as the same become available, but in
any event within 100 days after the end of each Financial Year, the Financial
Statements for each of the Parents and each Borrower for such Financial Year
together with the statutory audited accounts of each other member of the Group
for such Financial Year;
 
10.2.2  Management Accounts:    as soon as the same become available, but in any
event within 45 days of the end of each Management Accounting Period, the
Management Accounts for each of the Parents and each Borrower as at the end of
and for that Management Accounting Period, and a consolidation of those
Management Accounts showing the financial position for the Financial Year to
date;
 
10.2.3  Compliance certificates:    together with the delivery of the Management
Accounts pursuant to Clause 10.2.2, a compliance certificate duly signed by one
of its directors and its chief financial or accounting officer confirming that,
at all times during the relevant Management Accounting Period, all the financial
covenants set out in Clause 10.4 have been fully complied with;



24



--------------------------------------------------------------------------------

 
10.2.4  General information:    at the same time as sent to its shareholders or
creditors generally, any circular, document or other written information sent to
its shareholders or creditors as such; and
 
10.2.5  Other information:    from time to time on the request of the Agent,
such information about the business, operations and financial condition of each
member of the Group as the Agent may reasonably require.
 
10.3  Financial Information—basis of preparation
 
Each of the Borrowers shall ensure that:
 
10.3.1  True and fair view:    each set of Financial Statements delivered by it
pursuant to Clause 10.2.1 is prepared using the same accounting principles and
policies as were used in the preparation of the Original Financial Statements
and gives a true and fair view of the financial condition of the relevant Parent
or Borrower (as the case may be), and (in the case of the Parents) each member
of the Group and the Group as a whole as at the end of the period to which those
Financial Statements relate and of the result of their respective businesses and
operations during such period; and
 
10.3.2  Audit:    each set of Financial Statements delivered by it pursuant to
Clause 10.2.1 has been audited by its Auditors and each set of Management
Accounts delivered by it pursuant to Clause 10.2.2 has been certified as being
correct by the relevant Parent or Borrower (as the case may be), acting through
its chief financial or accounting officer, subject to normal year-end
adjustments.
 
10.4  Financial Ratios
 
Each of the Borrowers shall ensure that, at all times, the financial condition
of TAG and the Group (on a consolidated basis), measured on a quarterly basis,
shall be such that:
 
10.4.1  Minimum Interest Coverage:    the ratio of (i) EBITDA for each of the
periods specified below to (ii) Borrowing Costs for such period shall not exceed
the ratios specified below:
 
Period of EBITDA

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

1st January 2002 to 30th April 2002
  
1.15:1
1st May 2002 to 31st December 2002
  
1.5:1
1st January 2003 to 31st December 2003
  
1.5:1
Each subsequent calendar year
  
1.5:1

 
10.4.2  Consolidated Total Net Worth:    Borrowings less Adjusted Net Worth
shall be not less than the following amounts as at the following dates:



25



--------------------------------------------------------------------------------

 
Period

--------------------------------------------------------------------------------

  
Consolidated
Total Net Worth

--------------------------------------------------------------------------------

31st December 2002
  
US$
105,000,000
31st December 2003
  
US$
109,000,000

 
10.4.3  Fixed Charge Coverage:    the ratio of (i) EBITDA to (ii) interest and
fixed charges as at the following dates shall exceed the ratio specified below:
 
Period

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

31st December 2002
  
1.25:1
31st December 2003
  
1.25:1

 
10.4.4  Debt to Net Worth:    the ratio of Borrowings to Adjusted Net Worth
shall be not more than the following ratios during the following periods:
 
Period

--------------------------------------------------------------------------------

  
Ratio

--------------------------------------------------------------------------------

1st January 2002 to 31st December 2002
  
2.1:1
1st January 2003 to 31st December 2003
  
1.6:1

 
10.4.5 Net Profit after Tax:    TAG and the Group (measured on a consolidated
basis) shall not incur two consecutive quarterly losses;
 
all as calculated by reference to the accounting information (“the Relevant
Accounting Information”) most recently delivered under this Agreement being (i)
the annual audited Financial Statements delivered under Clause 10.2.1 and (ii)
each set of Management Accounts (as consolidated for the relevant financial
quarter) delivered under Clause 10.2.2.
 
10.5  Financial Ratios—definition of terms
 
10.5.1  Adjusted Net Worth:    means a sum equal to the aggregate amount at the
date (the “Accounting Information Date”) as of which the Relevant Accounting
Information shall have been prepared and calculated by reference to the Relevant
Accounting Information, of the issued and paid up share capital of TAG and the
Group (on a consolidated basis) (other than any redeemable share capital) plus
the aggregate amount standing to the credit of the consolidated capital and
revenue reserves (less any debit balance on profit and loss account or other
reserve) but (unless in any of the following cases the Agent agrees or
determines that the adjustment, exclusion or deduction concerned should not be
made):
 
(a)  adjusted to take account of any variation in such share capital or the
consolidated capital reserves since the Accounting Information Date;



26



--------------------------------------------------------------------------------

 
(b)  deducting any dividend or other distribution declared, recommended or made
by any member of the Group out of profits earned up to and including the
Accounting Information Date but not provided for in the Relevant Accounting
Information (other than any such dividend or distribution declared, recommended
or made in favour of TAG or any of its wholly-owned Subsidiaries);
 
(c)  adjusted to take account of any Subsidiaries of TAG not consolidated within
the Relevant Accounting Information (including any such Subsidiaries acquired or
incorporated after the Accounting Information Date) and of companies which since
the date of the Relevant Accounting Information have ceased to be Subsidiaries
of TAG and of any other variation in TAG’s interest in its Subsidiaries;
 
(d)  deducting any amount attributable to goodwill (including goodwill arising
on consolidation) or any other intangible asset;
 
(e)  excluding any amounts attributable to minority interests in members of the
Group;
 
(f)  excluding the amount by which the book value of any asset has been written
up by way of revaluation after the date of the Original Financial Statements
delivered hereunder (or, in the case of a company becoming a member of the Group
after that date, the date on which that company became or becomes such a
member);
 
but so that no amount to be added, excluded or deducted as a result of any of
the foregoing shall be added, excluded or deducted more than once in the same
calculation.
 
10.5.2  Borrowings:    means a sum equal to the aggregate amount for the time
being of the principal, capital or nominal amount (determined on a consolidated
basis) of all financial indebtedness of TAG or other members of the Group (other
than monies borrowed or raised from any other member of the Group) and, without
prejudice to the generality of the foregoing, shall be deemed to include the
following:
 
(a)  the principal amount of any debenture, bond, note, loan stock, preference
share capital, commercial paper or similar instrument of any member of the
Group;
 
(b)  any amounts raised by TAG or any other member of the Group under any bill
of exchange (but excluding any bill drawn or accepted in the ordinary course of
trade of the member of the Group and which is payable at sight or not more than
90 days after sight or has a final maturity of not more than 90 days from the
date thereof and is not refinancing another bill whether or not relating to the
same underlying transaction) and the indebtedness of the relevant Borrower under
any acceptance credit, bill discounting, note purchase or documentary credit
facility;
 
(c)  the aggregate amount remaining to be paid by TAG or any other member of the
Group under any credit agreement save for amounts remaining to



27



--------------------------------------------------------------------------------

 
be paid which cannot properly be attributed to capital in accordance with GAAP;
 
(d)  the capitalised value (determined in accordance with GAAP) of the
outstanding commitments of TAG or any other member of the Group under any
finance lease;
 
(e)  indebtedness under any receivables purchase, factoring or discounting
arrangement (to the extent there is any recourse against TAG or any other member
of the Group);
 
(f)  the aggregate amount remaining to be paid in respect of any credit (other
than normal trade credit which has been outstanding for a period of less than 90
days) granted to, or of any deferred payments due from, TAG or any other member
of the Group in respect of the acquisition or construction price of assets
acquired or constructed or the purchase price of services supplied;
 
(g)  indebtedness of TAG or any other member of the Group in respect of any
other transaction having the commercial effect of a borrowing or other raising
of money entered into by it in order to finance its business or operations or
capital requirements; and
 
(h)  (without double counting) indebtedness of TAG or any other member of the
Group under any guarantee or other assurance against financial loss in respect
of the financial indebtedness of any person.
 
For the purpose of determining the amount of “Borrowings” at any time, any
amount which is on a particular day outstanding or repayable in a currency other
than US dollars shall on that day be taken into account at its US dollar
equivalent as determined by the Agent;
 
10.5.3  Borrowing Costs:    means in relation to any financial period a sum
equal to the aggregate amount of all continuing, regular or periodic costs,
charges and expenses incurred by TAG or any other member of the Group in respect
of such period (and whether paid or not) in effecting, servicing or maintaining
Borrowings including:
 
(a)  interest (whether the same shall be payable immediately or be capitalised
or otherwise deferred);
 
(b)  any fixed or minimum premium or dividend paid or payable on the maturity of
any Borrowings;
 
(c)  consideration given whether by way of discount or otherwise in connection
with finance by way of acceptance credit, bill discounting, note purchase,
receivables purchase, debt factoring or other like arrangement; and
 
(d)  the gross amount payable under any finance lease or credit agreement less
so much as can properly be attributed to capital,



28



--------------------------------------------------------------------------------

 
the amount of any such costs, charges and expenses to be allocated to each such
period over the term of any Borrowings in accordance with GAAP;
 
10.5.4  EBITDA:    means, in relation to any financial period a sum equal to
TAG’s profit on ordinary activities before taxation (save to the extent that
such profit is attributable to any interest received) after adding back
Borrowing Costs, depreciation and amortisations in respect of such period but
excluding:
 
(a)  profits or losses on the sale or termination of an operation;
 
(b)  profits or losses on the disposal of fixed assets; and
 
(c)  extraordinary items.
 
10.6  Changes in basis of preparation of Relevant Accounting Information
 
Where any Relevant Accounting Information to be delivered under Clause 10 has
been prepared in a manner which is inconsistent with the accounting principles
or policies in accordance with which the Original Financial Statements were
prepared, whether as a result of any change in such principles or otherwise, the
relevant Parent or Borrower (as the case may be) shall provide to the Agent a
written explanation of any such inconsistency, together with details of its
effects. If any such inconsistency would be likely to affect the ability of the
Agent to satisfy itself from the information delivered as Relevant Accounting
Information as to compliance with the provisions of Clause 10.4, the Agent shall
have the right to adjust the financial ratios set out in Clause 10.4 or the
relevant definitions set out in Clause 10.5 so as to reflect so far as is
practicable the effect of any such change (provided that the effect of such
adjustments, taking into consideration such change, shall not be such as to
render the said financial ratios more onerous upon the relevant Borrower than as
at the date of this Agreement).
 
11  COVENANTS
 
11.1  Duration
 
The undertakings in this Clause 11 shall remain in force from the date of this
Agreement and so long as any amount is outstanding under this Agreement.
 
11.2  Positive covenants
 
Each Borrower undertakes that:
 
11.2.1  Consents:    it will obtain, comply with the terms of and do all that is
necessary to maintain in full force and effect all authorisations, approvals,
licences and consents required by all applicable laws and regulations to enable
it lawfully to enter into, perform and comply with its obligations under each of
the Finance Documents to which it is or will be a party and any document to be
entered into pursuant thereto or to ensure the legality, validity,
enforceability or admissibility in evidence of such Finance Documents and each
such document in Hong Kong and, if different, its jurisdiction of incorporation
and any jurisdiction in which any of its assets may be situated;



29



--------------------------------------------------------------------------------

 
11.2.2  Insurance:    it will maintain policies of insurance on and in relation
to its business and assets with financially sound and reputable insurers
acceptable to the Agent against such risks and to such extent as is usual for
companies carrying on a business such as that carried on by each Borrower whose
practice is not to self insure;
 
11.2.3  Compliance with law:    it will comply with all applicable laws and
regulations including, without limitation, any applicable Environmental Law;
 
11.2.4  Conduct of business:    it has the right to conduct its business and
operations as they are conducted in all applicable jurisdictions and will do all
things necessary (including compliance with all terms and conditions of any
licences and consents) to obtain, preserve and keep in full force and effect all
rights, licences and authorisations (including, without limitation, all
Environmental Authorisations) and consents as are necessary for the conduct of
such business and operations;
 
11.2.5  Payment of taxes and claims:    it will duly and punctually pay and
discharge (i) all taxes imposed upon it or its properties (save where the same
are being contested in good faith and by appropriate proceedings and where
adequate reserves are being maintained with respect thereto) and (ii) all lawful
claims which, if unpaid, would by law become encumbrances upon any of its
properties;
 
11.2.6  Notification of Default:    it will promptly notify the Agent in writing
(in reasonable detail and setting out the action that is proposed to be taken in
relation to it) of the occurrence of any Default and, as soon as reasonably
practicable following receipt of a written request to that effect from the
Agent, confirm to the Agent that, save as previously notified to the Agent or as
notified in such confirmation, no Default has occurred;
 
11.2.7  Litigation:    it will promptly notify the Agent in writing (in
reasonable detail and setting out the action that is proposed to be taken in
relation to it) of the commencement of any litigation, arbitration or similar
proceedings, or the service of any writ or other document in relation thereto,
brought against any Borrower or Parent, and will keep the Agent fully informed
of all material developments in the course of such litigation, arbitration or
similar proceedings until its resolution or settlement;
 
11.2.8  Notification of Cross-default:    it will promptly notify the Agent in
writing (in reasonable detail and setting out the action that is proposed to be
taken in relation to it) if any financial indebtedness of:-
 
(i)  any Borrower of an amount in excess of US$50,000; or
 
(ii)  any Parent of an amount in excess of US$500,000,
 
due to any person (including without limitation any Bank or GMAC), is not paid
when due or is declared to be or otherwise becomes due and



30



--------------------------------------------------------------------------------

payable prior to its specified maturity or any creditor of any Borrower or
Parent (including without limitation any Bank or GMAC) becomes entitled to
declare any such indebtedness due and payable prior to its specified maturity;
and
 
11.2.9  Pari passu ranking:    it will ensure that its obligations under each of
the Finance Documents do and will at all times rank at least equally and
rateably in all respects with all its other unsecured and unsubordinated
obligations save for those obligations mandatorily preferred by any applicable
law.
 
11.3  Negative Covenants
 
Each Borrower undertakes that:
 
11.3.1  Encumbrances:    it will not, without the prior consent of the Agent,
create, agree to create or permit to subsist any encumbrance on or over its
respective assets to secure any indebtedness of any person other than the
following:
 
(a)  any equipment rental leases or hire purchase agreements entered into by any
Borrower in the ordinary course of business which in aggregate do not exceed the
sum of US$500,000 in any particular year;
 
(b)  any encumbrance on or over the assets of any Borrower subsisting at the
date of this Agreement and agreed to by the Agent (including the security in
favour of GMAC as specified or referred to in the Intercreditor Agreement),
provided that, except with the prior consent of the Agent, the principal,
capital or nominal amount secured by any such encumbrance may not be increased
beyond the maximum amount which may be secured by the relevant encumbrance at
the date of this Agreement;
 
(c)  liens arising solely by operation of law incurred in the ordinary course of
business and not in connection with the borrowing of money, for sums not yet
overdue;
 
(d)  encumbrances arising out of title retention provisions in a supplier’s
standard conditions of supply (any such standard conditions to have been
approved by the Agent) in respect of goods acquired by the relevant person in
the ordinary course of trading; and
 
(e)  any other encumbrance created or outstanding with the prior written consent
of the Agent;
 
11.3.2  Disposals:    without the prior consent of the Agent (which may be
subject to, inter alia, the application of all proceeds of a disposal towards
prepayment of the Facilities in such manner as the Majority Banks may reasonably
require), it will not (whether by a single transaction or a



31



--------------------------------------------------------------------------------

number of related or unrelated transactions and whether at one time or over a
period of time), sell, transfer, assign, lease out, lend or otherwise dispose of
(whether outright, by a sale and repurchase or sale and leaseback arrangement or
otherwise) any part of its assets (other than any sale of goods or services in
the ordinary course of its business which, for the avoidance of doubt, shall not
be deemed include any sale or transfer of Quota, which shall be sold or
transferred only in accordance with the provisions of the Syndicated Composite
Guarantee and Debenture) having an aggregate value in excess of US$1 million in
any one Financial Year;
 
11.3.3  Indebtedness:    it will not incur or maintain any indebtedness other
than:
 
(a)  indebtedness under the Finance Documents;
 
(b)  suppliers’ credit extended in the ordinary course of trading and on arms’
length terms;
 
(c)  indebtedness between members of the Group as disclosed to and permitted by
the Agent;
 
(d)  loans from its major shareholders (provided that all such loans are
subordinated to the Borrower’s indebtedness to the Issuer and to the Banks);
and/or
 
(e)  indebtedness to GMAC as specified or referred to in the Intercreditor
Agreement.
 
11.3.4  Loans and guarantees:    it will not make any loans, grant any credit
(save in the ordinary course of trading) or give any guarantee to or for the
benefit of any person or otherwise voluntarily assume any liability, whether
actual or contingent, in respect of any obligation of any other person (save as
required pursuant to the Finance Documents) in excess of US$1 million in
aggregate;
 
11.3.5  Change of business or operations:    it will ensure that there is no
material change in the nature of its business or operations (whether by a single
transaction or a number of related or unrelated transactions, whether at one
time or over a period of time and whether by disposal, acquisition or
otherwise);
 
11.3.6  Accounting reference date:    it will not, without the prior approval of
the Agent, change, and will procure that no other member of the Group changes,
its accounting reference date;
 
11.3.7  Subsidiaries:    save with the Agent’s prior written consent, it will
not, directly or indirectly, organise or acquire any Subsidiary (other than
those in existence as at the date of this Agreement and which have been advised
to the Agent in writing);
 
11.3.8  No acquisitions:    save with the prior written consent of the Agent, it
will not make any acquisitions, enter into any finance lease or any other



32



--------------------------------------------------------------------------------

commitment, or otherwise expend capital expenditure in any Financial Year of a
value, or aggregate value for the Borrowers taken as a whole, in excess of US$2
million other than any budgeted capital expenditure which has been approved by
the Agent;
 
11.3.9  Distributions:    save with the prior written consent of the Agent and
subject to due compliance and anticipated continued compliance, in the
reasonable opinion of the Agent, with all financial ratios set out in Clause
10.4, it will not pay, make or declare any dividend or other distribution nor
repay or permit to be repaid any unsecured loan stock or other subordinated
indebtedness;
 
11.3.10  Sale, Flotation, Control:    save with the prior written consent of the
Agent, it will not enter into negotiations or arrangements for any Sale,
Flotation or Change of Ownership; and
 
11.3.11  Changes in capital structure/jurisdiction of formation:    it will not
make any change in its capital structure or its jurisdiction of formation save
where made in accordance with the Finance Documents or with the prior consent of
the Agent, not to be unreasonably withheld.
 
12  DEFAULT
 
12.1  Events of Default
 
Each of the events set out below is an Event of Default:
 
12.1.1  Non-payment:    any Borrower does not pay any sum due to any Finance
Party under any Finance Document in the manner specified in the relevant Finance
Document and within 15 days of the due date therefor (other than solely by
reason of technical or administrative delay in the transfer of funds outside any
Borrower’s control and payment is made within two business days thereafter);
 
12.1.2  Breach of representation or warranty:    any representation or warranty
made or deemed to be repeated by any Borrower in any Finance Document or in any
document delivered pursuant to it is not complied with or is or proves to have
been incorrect or misleading when made or deemed to be repeated;
 
12.1.3  Breach of undertaking:    any Borrower fails duly to perform or comply
with any obligation expressed to be assumed by it in Clauses 10 or 11.3;
 
12.1.4  Breach of other obligation:    any Borrower fails duly to perform or
comply with any other obligation expressed to be assumed by it in any of the
Finance Documents, or any Parent fails duly to perform or comply with any
obligation expressed to be assumed by it in any Security Document to which it is
a party, and such failure (if capable of remedy) is not remedied within fifteen
days after the earlier of (i) the date upon which any such Borrower or Parent
(as the case may be) becomes aware of such default or (ii) the date upon which
the Agent has notified such Borrower or Parent (as the case may be) of such
default or if any such



33



--------------------------------------------------------------------------------

Finance Document or Security Document shall terminate (other than by the
effluxion of time or with the written consent of the Agent) or become void or
unenforceable;
 
12.1.5  Cross-default:    any financial indebtedness of any Borrower or any
Parent to any person (including without limitation any Bank or GMAC) of an
amount in excess of US$500,000 (in the case of any Borrower) or US$2.5 million
(in the case of any Parent) (or, in each case, its foreign currency equivalent
as determined by the Agent) is not paid when due or is declared to be or
otherwise becomes due and payable prior to its specified maturity or any
creditor of any Borrower or Parent (including without limitation any Bank or
GMAC) becomes entitled to declare any such indebtedness due and payable prior to
its specified maturity;
 
12.1.6  Insolvency:    any Borrower, Parent or other member of the Group is
unable to pay its debts as they fall due (or is deemed by law or by a court to
be unable to pay its debts), stops, suspends or threatens to stop or suspend
payment of all or any part of its indebtedness or commences negotiations with
any one or more of its creditors with a view to the general readjustment or
re-scheduling of all or any part of its indebtedness or makes a general
assignment for the benefit of, or composition with, its creditors or a
moratorium is agreed or declared in respect of, or affecting, all or any part of
its indebtedness;
 
12.1.7  Enforcement proceedings:    a distress, attachment, execution, diligence
or other legal process is levied, enforced or sued out on or against all or any
part of the assets of any Borrower, Parent or other member of the Group and is
not discharged within five business days;
 
12.1.8  Winding-up:    any Borrower, Parent or other member of the Group takes
any corporate action or other steps are taken or legal or other proceedings are
started for its winding-up, dissolution or re-organisation other than for the
purposes of a bona fide, solvent scheme of reconstruction or amalgamation
previously approved in writing by the Agent or for the appointment of a
receiver, administrator, administrative receiver, trustee or similar officer of
it or of any or all of its assets;
 
12.1.9  Encumbrance enforceable:    any encumbrance on or over the assets of any
Borrower or Parent becomes enforceable and any step (including the taking of
possession or the appointment of a receiver, manager or similar person) is taken
to enforce that encumbrance;
 
12.1.10  Expropriation:    all or any material part of the shares or assets of
any Borrower or Parent is seized, compulsorily acquired, nationalised or
otherwise expropriated or custody or control assumed by any public authority or
any court of competent jurisdiction at the instance of any public authority,
except where contested in good faith by proper proceedings diligently pursued
where a stay of enforcement is in effect;
 
12.1.11  Termination of any guarantee:    any guarantee of any amounts due and
payable under any of the Finance Documents shall be terminated, revoked or
declared void or invalid;



34



--------------------------------------------------------------------------------

 
12.1.12  Judgments:    one or more final judgments for the payment of money
aggregating in excess of US$500,000 shall be rendered against any Borrower or
Parent and such Borrower or Parent shall fail to discharge the same within
thirty (30) days from the date of entry thereof or to appeal therefrom or to
obtain a stay of execution pending an appeal therefrom;
 
12.1.13  Cessation of business:    any Borrower or Parent ceases to carry on all
or a substantial part of the business it carries on at the date hereof or enters
into any unrelated business;
 
12.1.14  Illegality:    it is or will become unlawful for any Borrower or Parent
to perform or comply with any of its obligations under any Finance Document or
Security Document, or any such obligation is not or ceases to be legal, valid
and binding;
 
12.1.15  Repudiation:    any Borrower or Parent repudiates, or does or causes to
be done anything evidencing an intention to repudiate any Finance Document or
Security Document;
 
12.1.16  Material adverse change:    there occurs any material adverse change in
any Borrower’s or Parent’s assets, business, operations or condition (financial
or otherwise);
 
12.1.17  Audit qualification:    the Auditors qualify their annual audit report
to any Financial Statements delivered or to be delivered hereunder and such
qualification is in a manner which the Agent considers to be material and
adverse to the relevant Borrower or the Group; and/or
 
12.1.18  Change of control:    any person or group of connected persons which
does not have control at the date of this Agreement acquires control of any of
the Borrowers.
 
12.2  Acceleration
 
If at any time and for any reason (and whether within or beyond the control of
any party to any of the Finance Documents) any Event of Default has occurred,
then at any time thereafter, whilst such Event of Default is continuing, the
Agent may, and shall, if so instructed by the Majority Banks, by written notice
to the Borrowers do one or more of the following at any time or times and in any
order (without prejudice to its overriding right to repayment on demand and its
sole and absolute discretion under the Facility):
 
12.2.1  reduce or cancel the Available Facility;
 
12.2.2  require that the Borrowers (or any of them) deposit with the Agent with
respect to any Letter of Credit then outstanding a Supporting Letter of Credit
or cash, in the same manner as contemplated in Clause 4.10;
 
12.2.3  declare the Facility to be cancelled, whereupon it shall be so cancelled
and the Commitment of each Bank in relation to the Facility shall immediately be
reduced to zero, and whereupon the financial



35



--------------------------------------------------------------------------------

indebtedness of the Borrowers under this Agreement shall become immediately due
and repayable to the Agent on behalf of the Banks; and/or
 
12.2.4  enforce any or all of its rights under any of the Finance Documents or
under applicable law.
 
12.3  Letter of Credit Fee following Event of Default
 
From the date of the occurrence of any Event of Default until such Event of
Default is remedied to the satisfaction of the Agent, or until all sums payable
hereunder have been satisfied or discharged in full and none of the Banks is
under any contingent liability hereunder or under any Letter of Credit, any
interest payable by the Borrower in respect of any Letter of Credit shall be
calculated at the rate per annum equal to an additional 2.5% per annum to that
referred to in Clause 4.8.3 on the maximum face value of any Letter of Credit
then outstanding.
 
13  DEFAULT INTEREST
 
13.1  Interest on Unpaid Sums
 
If any Borrower does not pay any sum payable by it under this Agreement on its
due date in accordance with the provisions of Clauses 4.8 or 15 or if any sum
due and payable by any Borrower under any judgment of any court in connection
with this Agreement is not paid on the date of such judgment, it shall pay
interest on the balance for the time being outstanding (such balance being
referred to in this Agreement as the “unpaid sum”) for the period beginning on
such due date or, as the case may be, the date of such judgment, in accordance
with the provisions of this Clause 13.
 
13.2  Default Interest Periods
 
Interest under this Clause 13 shall be calculated by reference to successive
periods of one month (each a “Default Interest Period”), each of which (other
than the first, which shall begin on the due date for payment or, as the case
may be, the date of judgment as referred to in Clause 13.1) shall begin on the
last day of the preceding period.
 
13.3  Default Interest Rate
 
The rate of interest applicable to an unpaid sum from time to time during each
Default Interest Period relating to that unpaid sum shall be the rate per annum
which is 2.5% per annum above the Prime rate of Bank of America (as conclusively
determined by Bank of America) from time to time.
 
13.4  Payment and Compounding of Default Interest
 
Any interest accrued due under Clause 13.3 in respect of an unpaid sum shall be
due and payable and shall be paid by the relevant Borrower at the end of the
Default Interest Period by reference to which it is calculated or on such other
date as the Agent may specify by written notice to the relevant Borrower. If not
paid on the due date, the interest shall be added to and form part of the unpaid
sum on which



36



--------------------------------------------------------------------------------

 
interest shall accrue and be payable in accordance with the provisions of this
Clause 13 to the extent permitted by law.
 
14  INDEMNITIES AND CURRENCY OF ACCOUNT
 
14.1  General Indemnities
 
Each Borrower shall indemnify on demand each of the Finance Parties against any
funding or other cost, loss (including any foreign exchange contract loss
incurred by any of them), expense or liability which it may sustain or incur,
directly or indirectly, as a result of:
 
14.1.1  any Borrower cancelling or purporting to cancel a Utilisation Notice; or
 
14.1.2  the occurrence of any Default.
 
14.2  Currency Indemnity
 
Any amount received or recovered by any Finance Party in respect of any sum
expressed to be due to it from any Borrower under any Finance Document in a
currency other than the currency (the “contractual currency”) in which such sum
is so expressed to be due (whether as a result of, or of the enforcement of, any
judgment or order of a court or tribunal of any jurisdiction, the winding-up of
any Borrower or otherwise) shall only constitute a discharge to the relevant
Borrower to the extent of the amount of the contractual currency that the
recipient is able, in accordance with its usual practice, to purchase with the
amount of the currency so received or recovered on the date of receipt or
recovery (or, if later, the first date on which such purchase is practicable).
If the amount of the contractual currency so purchased is less than the amount
of the contractual currency so expressed to be due the Borrowers shall indemnify
the recipient against any loss sustained by it as a result, including the cost
of making any such purchase.
 
14.3  Indemnity to the Agent
 
The Borrowers and each of them shall promptly indemnify the Agent against any
cost, loss or liability incurred by the Agent as a result of:
 
14.3.1  investigating any event which it reasonably believes is a Default; or
 
14.3.2  entering into or performing any foreign exchange contract for the
purposes of any Letter of Credit being issued in a Foreign Currency; or
 
14.3.3  acting or relying on any notice, request or instruction which it
believes to be genuine, correct and appropriately authorised.
 
14.4  Nature of Indemnities
 
Each of the indemnities in this Clause 14 constitutes a separate and independent
obligation from the other obligations in this Agreement, shall give rise to a
separate and independent cause of action, shall apply irrespective of any time
or indulgence granted by the Agent or any Bank and shall continue in full force
and effect notwithstanding termination of this Agreement or any order, judgment,
claim or



37



--------------------------------------------------------------------------------

proof for a liquidated amount in respect of any sum due under this Agreement or
any other judgment or order.
 
15  PAYMENTS
 
15.1  Currency of Account and Payment
 
US dollars is the currency of account and payment for all sums at any time due
from the Borrowers under or in connection with any of the Finance Documents
(including damages) provided that (i) each reimbursement of payments made under
a Letter of Credit or a part thereof shall be made in the currency in which such
Letter of Credit is denominated at the time of that reimbursement; (ii) each
payment in respect of costs and expenses shall be made in the currency in which
the same were incurred; and (iii) any amount expensed to be payable in a
currency other than US dollars shall be paid in that other currency.
 
15.2  Payments by the Borrowers and the Banks
 
On each date on which this Agreement requires an amount to be paid by any
Borrower or any of the Banks to the Agent, such Borrower or, as the case may be,
such Bank shall make the same available to the Agent:
 
15.2.1  where such amount is denominated in US dollars, by payment in US dollars
and in same day funds (or in such other funds as may for the time being be
customary in Hong Kong for the settlement in Hong Kong of banking transactions
in US dollars); or
 
15.2.2  where such amount is denominated in a Foreign Currency, by payment in
such Foreign Currency and in immediately available, freely transferable, cleared
funds to such account with such bank in the principal financial centre of the
country of such Foreign Currency as the Agent may specify for this purpose.
 
15.3  Payments by the Agent
 
Save as otherwise provided herein, each payment received by the Agent for the
account of another person pursuant to Clause 15.2 shall be made available by the
Agent (subject, without any liability therefor, for delays outside the Agent’s
control in crediting cleared funds) to such other person (in the case of a Bank,
for the account of its Facility Office) for value the same day (provided that
such payment has been received by the Agent by no later than 12.00 noon) by
transfer to such account of such person with such bank in the principal
financial centre of the country of the currency of such payment as such person
shall have previously notified to the Agent or (in the case of a Borrower) in
the agreed currency denomination to the account of the Borrower specified in the
Utilisation Notice.
 
15.4  Payments due on non-business days
 
If any payment of principal, interest, premium or other sum to be made hereunder
becomes due and payable on a day other than a business day, the due date of
payment shall be extended to the next succeeding business day and interest
thereon shall be payable at the applicable interest rate during such extension
(unless that



38



--------------------------------------------------------------------------------

next succeeding business day falls in the following calendar month in which case
the due date of payment shall be the immediately preceding business day).
 
15.5  Impracticable to make payments
 
If, at any time, it shall become impracticable (by reason of any action of any
governmental authority or any change in law, exchange control regulations or any
similar event) for a Borrower to make any payments hereunder in the manner
specified in Clause 15.2, then the Borrowers may agree with each or any of the
Banks to make alternative arrangements for the payment direct to such Bank of
amounts due to such Bank hereunder provided that, in the absence of any such
agreement with any Bank, the Borrowers shall be obliged to make all payments due
to such Bank in the manner specified in this Agreement. Upon reaching such
agreement the Borrowers and such Bank shall immediately notify the Agent and
shall thereafter promptly notify the Agent of all payments made direct to such
Bank.
 
15.6  No Set-Off or Counterclaim
 
All payments made by any Borrower under this Agreement shall be made free and
clear of and without any deduction for or on account of any set-off or
counterclaim.
 
15.7  Refunding of Payments
 
Where a sum is to be paid to the Agent under this Agreement for account of
another person, the Agent shall not be obliged to (but may) make the same
available to that other person until it has been able to establish to its
satisfaction that it has actually received that sum. If and to the extent that
it does so but it proves to be the case that it had not actually received the
sum which it paid out, then, the person to whom the Agent made that sum
available shall on request refund it to the Agent and that person or (at the
option of the Agent) the person by whom that sum should have been made available
shall on request pay to the Agent the amount (as certified by the Agent) which
will indemnify the Agent against any funding or other cost, loss, expense or
liability which it may have sustained or incurred as a result of paying out that
sum before receiving it.
 
15.8  Order of Distribution to Banks
 
If the amount received by the Agent from the Borrowers on any date is less than
the total sum due under this Agreement on that date, the Agent shall apply that
amount in or towards payment of the following sums in the following order:
 
15.8.1  first, in or towards payment of any sum then due to the Agent in its
capacity as such;
 
15.8.2  secondly, in or towards payment pro rata of any sums (other than any
principal or interest then outstanding) then due to the Banks (or any of them);
 
15.8.3  thirdly, in or towards payment pro rata of any interest then due;
 
15.8.4  fourthly, in or towards payment pro rata of any principal then due,



39



--------------------------------------------------------------------------------

and any such applications shall be made notwithstanding any purported
appropriation to the contrary by any person.
 
16  SET-OFF
 
Each Borrower authorises any other party to this Agreement without prior notice
to any other Borrower to apply any credit balance (whether or not then due) to
which that Borrower is at any time beneficially entitled on any account at any
office of that party in or towards satisfaction of any sum then due from it to
that party under this Agreement and unpaid and for this purpose to purchase with
the monies standing to the credit of any such account such other currencies as
may be necessary to effect such application (but so that nothing in this Clause
16 shall be effective to create a charge). No party shall be obliged to exercise
any of its rights under this clause which shall be without prejudice to and in
addition to any right of set-off, combination of accounts, lien or other right
to which it is at any time otherwise entitled (whether by operation of law,
contract or otherwise).
 
17  FEES
 
17.1  Letter of Credit Fee
 
The Borrowers agree to pay to the Agent for account of the Issuer a fee (the
“Letter of Credit Fee”) as determined in accordance with the provisions of
Schedule 5.
 
18  PRO RATA SHARING
 
If at any time any Bank (the “receiving Bank”) receives payment (other than
through the Agent) in respect of, or recovers by way of set off or otherwise,
any amount owing to such Bank by any Borrower hereunder, then:
 
18.1  the receiving Bank shall promptly inform the Agent and will, within two
business days after receipt of the amount so paid to or recovered by it, pay to
the Agent an amount equal thereto;
 
18.2  the amount paid to the Agent by the receiving Bank shall be treated by all
the parties hereto as not having been paid to or recovered by the receiving Bank
but as having been paid to the Agent by the relevant Borrower and the
obligations of the relevant Borrower to the receiving Bank hereunder shall only
be reduced or discharged to the extent of the receiving Bank’s entitlement in
the distribution of such amount by the Agent; and
 
18.3  such amount shall be treated by all the parties hereto as being a payment
by the relevant Borrower on account of any and all sums then due and payable by
the relevant Borrower to the Agent and all the Banks hereunder and the Agent
shall distribute such amount accordingly.



40



--------------------------------------------------------------------------------

 
19  COSTS, EXPENSES AND STAMP DUTIES
 
19.1  Initial and Continuing Costs and Expenses
 
The Borrowers shall, from time to time on demand of the Agent, reimburse the
Agent for all reasonable costs and expenses (including, legal fees and a
reasonable estimate of the allocable cost of in-house counsel and staff)
incurred by it in connection with the negotiation, preparation, execution and
registration of this Agreement and each of the other Finance Documents and the
completion of the transactions contemplated therein and/or any amendment,
variation or novation of, supplement to, or waiver or consent in respect of,
this Agreement and any of the other Finance Documents.
 
19.2  Enforcement Costs and Expenses
 
The Borrowers shall, from time to time on demand of the Agent, reimburse the
Agent and each of the Banks for all costs and expenses (including legal fees)
incurred in or in connection with the lawful termination of this Agreement or
the preservation and/or enforcement of any of the rights of any of the Finance
Parties under any of the Finance Documents.
 
19.3  Stamp Duties
 
The Borrowers shall pay all stamp, registration and other taxes to which any of
the Finance Documents or any judgment given in connection with any of the
Finance Documents is or at any time may be subject and shall, from time to time
on demand of the Agent, indemnify the Agent and any other Finance Parties
against any liabilities, costs, claims and expenses resulting from any failure
to pay or any delay in paying any such tax.
 
19.4  Provisions Relating to Payments
 
All payments to be made by the Borrowers under this Clause 19 shall be made
whether or not any Letter of Credit is issued under this Agreement.
 
20  CALCULATIONS AND EVIDENCE OF DEBT
 
20.1  Basis of Calculation
 
Interest shall accrue from day to day and shall be calculated in the case of US
dollars on the basis of a year of 360 days and the actual number of days
elapsed.
 
20.2  Loan Accounts
 
Each Bank shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time paid by and owing to it under this
Agreement.
 
20.3  Control Account
 
The Agent shall maintain on its books a control account or accounts in which
shall be recorded (i) the amount of any unpaid sum arising under this Agreement
and each Bank’s share in such unpaid sum, (ii) the amount of all sums due or to
become due from the Borrowers to each of the Banks under this Agreement and each
Bank’s



41



--------------------------------------------------------------------------------

share in each such amount and (iii) the amount of any sum received or recovered
by the Agent under this Agreement and each Bank’s share in such amount.
 
20.4  Banks’ Books and Records
 
The Borrowers agree that the Agent’s and the Banks’ books and records showing
all amounts from time to time paid by and owing to any of them under this
Agreement and the transactions pursuant to this Agreement and the other Finance
Documents shall be admissible in any action or proceeding arising therefrom, and
shall constitute prima facie proof thereof (in the absence of manifest error),
irrespective of whether any such obligations are also evidenced by any other
instrument.
 
20.5  Certificates
 
A certificate by any Finance Party as to any sum payable by it under this
Agreement shall, in the absence of manifest error, be conclusive for the
purposes of this Agreement and prima facie evidence in any legal action or
proceedings arising out of or in connection with this Agreement.
 
21  THE AGENT AND THE BANKS
 
21.1  Appointment
 
Each Bank hereby appoints the Agent to act as its agent in connection with this
Agreement and each Finance Party hereby irrevocably authorises the Agent to
exercise such rights, powers and discretions as are specifically delegated to
the Agent by the terms of this Agreement together with all such rights, powers
and discretions as are reasonably incidental thereto provided that the Agent may
not begin any legal action or proceeding in the name of a Bank without its
consent.
 
21.2  Relationship
 
The Agent in its capacity as such is agent for the Banks and shall not in any
respect be the agent of any Borrower by virtue of any of the Finance Documents.
Nothing in this Agreement shall constitute the Agent a trustee or fiduciary for
any Bank, any Borrower or any other person.
 
21.3  Rights of the Agent
 
The Agent may:
 
21.3.1  assume that any representation made by any Borrower in connection with
any of the Finance Documents is true, that no Default has occurred and that no
Borrower is in breach of or default under its obligations under any of the
Finance Documents, in each such case unless it has actual knowledge or actual
notice to the contrary;
 
21.3.2  assume that the Facility Office of each Bank is that set out under its
name at the end of this Agreement or, in the case of a Transferee, at the end of
the Transfer Certificate to which it is a party as Transferee or, in the case of
a Bank which is an assignee or other successor of another Bank or former Bank,
the office notified by the Bank by the assignee or



42



--------------------------------------------------------------------------------

other successor on or before the date it becomes a Bank or, if the Agent has
been notified by any Bank of any change to its Facility Office in accordance
with the terms of this Agreement, that last notified to the Agent;
 
21.3.3  engage and pay for the advice or services of any lawyers, accountants,
surveyors or other experts whose advice or services may to it seem necessary,
expedient or desirable and rely upon any advice so obtained;
 
21.3.4  rely as to any matters of fact which might reasonably be expected to be
within the knowledge of any Borrower upon a certificate signed by or on behalf
of that Borrower;
 
21.3.5  rely upon any communication, certificate, legal opinion or other
document believed by it to be genuine;
 
21.3.6  refrain from exercising any right, power or discretion vested in it as
agent under any of the Finance Documents unless and until instructed by the
Majority Banks as to whether or not such right, power or discretion is to be
exercised and, if it is to be exercised, as to the manner in which it should be
exercised and shall in all cases be fully protected when acting, or refraining
from acting, in accordance with instructions from the Majority Banks;
 
21.3.7  refrain from acting in accordance with any instructions of the Majority
Banks to protect or enforce the rights of any person under any of the Finance
Documents until it has been indemnified (or received confirmation that it will
be so indemnified) and/or secured to its satisfaction against any and all costs,
losses, expenses (including legal fees) and liabilities which it will or may
expend or incur in complying with such instructions;
 
21.3.8  retain for its benefit and without liability to account any fee or other
sum receivable by it for its own account;
 
21.3.9  accept deposits, lend money to, provide any advisory or other services
to or engage in any kind of banking or other business with any member of the
Group and, in each case, may do so without liability to account.
 
21.4  Agent’s Obligations
 
The Agent shall:
 
21.4.1  promptly (or otherwise in accordance with the terms hereof) advise each
Bank of the contents of any notice or document received by it from any Borrower
under any of the Finance Documents in its capacity as Agent, except that details
of any such communication relating to a particular Bank shall be advised to that
Bank only;
 
21.4.2  promptly notify each Bank of the occurrence of any Event of Default or
any default by any Borrower in the due performance of or compliance



43



--------------------------------------------------------------------------------

with its obligations under any of the Finance Documents of which the Agent has
actual knowledge or actual notice;
 
21.4.3  subject to the foregoing provisions of this Clause 21, act as agent
under this Agreement in accordance with any instructions given to it by the
Majority Banks or as this Agreement may require and shall be fully protected in
so doing. Unless expressly provided otherwise in a Finance Document, any
instructions given by the Majority Banks shall be binding on each of the Finance
Parties;
 
21.4.4  if so instructed by the Majority Banks, refrain from exercising any
right, power or discretion vested in it as agent under this Agreement; and
 
21.4.5  have only those duties, obligations and responsibilities, which it is
hereby acknowledged in the case of the Agent are only of a mechanical and
administrative nature, expressly specified in the Finance Documents to which it
is a party.
 
21.5  Exoneration
 
Neither the Agent nor any of its personnel or agents shall be:
 
21.5.1  responsible for the adequacy, accuracy, completeness or reasonableness
of any representation, warranty, statement, projection, assumption or
information in any information memorandum or similar document prepared in
connection with any proposed syndication of the Facilities, any Finance Document
or any notice or other document delivered under or in connection with any
Finance Document;
 
21.5.2  responsible for the execution, delivery, validity, legality, adequacy,
enforceability or admissibility in evidence of any Finance Document or any such
notice or other document;
 
21.5.3  obliged to enquire as to the occurrence or continuation of a Default or
Event of Default or the performance or compliance by any Borrower with its
obligations under any Finance Document;
 
21.5.4  bound to account to any person for any sum or the profit element of any
sum received by it for its own account;
 
21.5.5  bound to disclose to any other person any information relating to any
Borrower or any member of the Group, if such disclosure would or might in its
opinion constitute a breach of any law or regulation or be otherwise actionable
at the suit of any person.
 
21.6  Credit Assessment
 
Each Bank (and each Transferee) confirms that it has itself been, and will
continue to be, solely responsible for making its own independent investigation
and appraisal of the business and operations, financial condition, prospects,
creditworthiness, status and affairs of each member of the Group or any other
person and has not relied, and will not at any time rely, on the Agent and/or
any other Bank:



44



--------------------------------------------------------------------------------

 
21.6.1  to check or enquire on its behalf into the adequacy, accuracy,
completeness or reasonableness of any representation, warranty, statement,
projection, assumption or information provided by the Parents, any Borrower or
any other person under or in connection with any Finance Document or the
transactions contemplated in any Finance Document (whether or not such
information has been or is at any time hereafter circulated to it by the Agent
including any contained in any information memorandum or any similar document
prepared in connection with any proposed syndication of the Facilities); or
 
21.6.2  to assess or keep under review on its behalf the business and
operations, financial condition, prospects, creditworthiness, status or affairs
of any member of the Group or any other person.
 
21.7  The Agent as Bank
 
The Agent shall have the same rights and powers with respect to its Commitment
and Outstandings (if any) as any other Bank and may exercise those rights and
powers as if it were not also acting as the Agent.
 
21.8  Indemnity
 
Each Bank agrees that it shall, from time to time on demand of the Agent
indemnify the Agent (to the extent not reimbursed by any Borrower and without
prejudice to any liability of the Borrower under this Agreement) in its
Participating Proportion, against all costs, claims, expenses (including legal
fees) and liabilities which it may sustain or incur in connection with this
Agreement or the performance of its obligations and responsibilities under this
Agreement save to the extent that they are sustained or incurred by reason of
the gross negligence or wilful misconduct of the Agent or any of its personnel
or agents and the Borrower shall forthwith reimburse each Bank for any payment
made by it pursuant to this Clause 21.8.
 
21.9  Resignation
 
21.9.1  Resignation:    The Agent may following consultation with the Borrower
and the Banks resign its appointment under any of the Finance Documents at any
time by giving not less than thirty days’ notice in writing to that effect to
each of the other parties to this Agreement provided that such resignation shall
not become effective until a successor to the Agent has been appointed and
accepted its appointment in accordance with the following provisions of this
Clause 21.9.
 
21.9.2  Appointment of Successor:    If the Agent gives notice of its
resignation the Majority Banks may appoint a successor. If the Majority Banks
have not within sixty days after such notice of resignation appointed a
successor to the Agent (which shall be a reputable and experienced bank with an
office in Hong Kong) which shall have accepted such appointment, the retiring
Agent shall have the right to appoint such a successor itself.
 
21.9.3  Discharge:    If a successor to the Agent is appointed under the
provisions of this Clause 21.9 then the retiring Agent shall be discharged from
any further obligations under the Finance Documents but shall remain entitled to
the benefit of the provisions of this Clause 21.9 and its successor and each of
the other parties to this



45



--------------------------------------------------------------------------------

Agreement shall have the same rights and obligations amongst themselves as they
would have had if such successor had been a party to this Agreement.
 
21.9.4  Disclosure:    The retiring Agent shall make available to its successor
such documents and records and provide such assistance as the successor may
reasonably request for the purpose of performing its functions under the Finance
Documents. Notwithstanding any provision in any Finance Document to the
contrary, the Agent shall not be obliged to disclose to any person any
confidential or other information if the disclosure would or might in its
reasonable opinion constitute a breach of any law or fiduciary duty.
 
22  ASSIGNMENTS AND TRANSFERS
 
22.1  Benefit of Agreement
 
This Agreement shall be binding upon and enure to the benefit of each of the
parties to it, any Transferee which becomes a party to it pursuant to a Transfer
Certificate and each of their respective successors and assigns.
 
22.2  Assignments and Transfers by the Borrower
 
No Borrower shall be entitled to assign or transfer all or any of its rights or
obligations under this Agreement.
 
22.3  Assignments and Transfers by Banks
 
22.3.1  Any Bank may at any time with the prior consent of the Agent but without
the prior consent of the Borrowers assign all or any of its rights under this
Agreement to any bank or financial institution or transfer in accordance with
Clause 22.4 all or any of its rights and obligations under this Agreement to any
bank or financial institution.
 
22.3.2  If any Bank assigns all or any of its rights under this Agreement in
accordance with Clause 22.3.1 then, unless and until the assignee has agreed
with the Agent and the other Banks that it shall be under the same obligations
towards each of them as it would have been under if it had been a party to this
Agreement, the Agent and the other Banks shall not be obliged to recognise such
assignee as having the rights against each of them which it would have had if it
had been a party to this Agreement.
 
22.4  Transfer Certificate
 
If any Bank wishes to transfer all or any of its rights and obligations under
this Agreement in respect of the whole or any part of its Commitment and/or its
Outstandings as contemplated in Clause 22.3.1, then such transfer may be
effected by the delivery to the Agent of a duly completed and duly executed
Transfer Certificate but only if it relates to its Commitment and/or its
Outstandings in respect of all the Facilities in which it is participating at
that time. Subject to Clause 21.5, the Agent shall, on receipt of such
certificate, countersign it and subject to the terms of that Transfer
Certificate and on the date specified in that Transfer Certificate:
 
22.4.1  each Borrower and the relevant Bank shall, to the extent provided in
such Transfer Certificate, each be released from further obligations to



46



--------------------------------------------------------------------------------

each other under this Agreement and their respective rights against each other
shall be cancelled (such rights and obligations being referred to in this Clause
22 as “discharged rights and obligations”);
 
22.4.2  each Borrower and the Transferee party to the relevant Transfer
Certificate shall each assume obligations towards, and acquire rights from, each
other which differ from the discharged rights and obligations only insofar as
the Borrowers and the Transferee have assumed and acquired the same in place of
the Borrowers and that Bank; and
 
22.4.3  the Transferee and the other parties to this Agreement (other than the
Borrowers) shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had such Transferee been an
original party to this Agreement as a Bank with the rights and obligations
acquired or assumed by it as a result of such transfer (and, to that extent, the
transferor Bank and such other parties shall each be released from further
obligations to each other).
 
22.5  Acceptance and Delivery of Transfer Certificates
 
The Agent shall not be obliged to accept any Transfer Certificate received by it
under this Agreement on any day on or after the receipt by it of a Utilisation
Notice and prior to the issue of the relevant Letter of Credit. Subject thereto
the Agent shall promptly deliver a copy of any Transfer Certificate received by
it to the Borrowers.
 
22.6  Reliance on Transfer Certificates
 
The Agent shall be fully entitled to rely on any Transfer Certificate delivered
to it in accordance with the provisions of this Clause 22 which is complete and
regular on its face as regards its contents and purportedly signed on behalf of
the Bank and the Transferee and shall have no liability or responsibility to any
party as a consequence of placing reliance on and acting in accordance with any
such Transfer Certificate.
 
22.7  Register of Assignments, Transfers and Fees
 
22.7.1  Register:    The Agent shall (on behalf of the Banks) maintain at its
address for the service of notices as specified in Clause 22 a register in which
the Agent shall, as soon as practicable following the date of this Agreement and
thereafter on each business day following receipt by it of any Transfer
Certificate duly completed in accordance with the provisions of this Clause 22
or any certificate signed on behalf of each Bank assigning any of its rights
hereunder and the person to whom such rights are to be assigned (provided the
provisions of Clause 22.3 have been complied with) and in each such case
incorporating the administrative details of the Transferee or assignee, record
(where appropriate in place of the corresponding details relating to the
transferor or assigning Bank) the names, interests and administrative details
from time to time of the Banks having rights and/or obligations under this
Agreement. The Agent shall make the register available for inspection by any
party to this Agreement during normal banking hours upon receipt by the Agent of
reasonable prior notice to that effect.



47



--------------------------------------------------------------------------------

 
22.7.2  Fees:    On the date upon which the transfer or assignment takes effect
in accordance with the terms of this Agreement and, as the case may be, any
Transfer Certificate or assignment documents, the Transferee named in the
Transfer Certificate or the relevant assignee shall pay to the Agent for its own
account a transfer fee of US$5,000.
 
22.8  Change of Facility Office
 
Any Bank may at any time change its Facility Office in relation to its
Commitment and/or Outstandings by notifying the Agent of the address and fax
details of such new office.
 
22.9  Disclosure of Information
 
The Agent or any Bank may disclose to any actual or potential assignee,
Transferee, sub-participant or other person who may otherwise enter into or be
proposing to enter into contractual relations with the Agent or such Bank (as
the case may be) in relation to this Agreement such information about the
Borrowers or any other person as it thinks fit.
 
23  AMENDMENTS, WAIVERS AND REMEDIES
 
23.1  Amendments
 
Subject to the proviso to this Clause 23.1, the Agent may if authorised by the
Majority Banks in writing (or to the extent expressly authorised by the other
provisions of this Agreement or any other document entered into pursuant to this
Agreement) on behalf of the Banks amend or vary the terms of or waive breaches
of or defaults under, or otherwise excuse performance of any provision of, or
grant consents under, this Agreement or any such other document. Any amendment,
variation, waiver, release or consent authorised under this Clause 23.1 and
which is effected by the Agent must be in writing and may be given subject to
such conditions as the person giving it may specify and shall be binding on all
the parties to this Agreement and the Agent shall be under no liability in
respect thereof provided that the consent of all the Banks in writing shall be
required in respect of:
 
23.1.1  any increase in the Total Commitments or change in the Termination Date;
 
23.1.2  any extension of the date for, or alteration in the amount or currency
of, any payment of principal, interest, fee or other amounts payable under this
Agreement;
 
23.1.3  any change in the rate at which interest or commission is payable under
this Agreement;
 
23.1.4  the definition of “Majority Banks”;
 
23.1.5  any release of any guarantee or similar undertaking provided by any
person in respect of the obligations of any Borrower under any of the Finance
Documents; and/or



48



--------------------------------------------------------------------------------

 
23.1.6  this Clause 23.1.
 
23.2  Waivers
 
No failure to exercise, nor any delay in exercising, on the part of the Agent or
any Bank, any right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise of such right or remedy or the exercise of any
other right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.
 
23.3  Severability
 
If any provision of this Agreement shall be prohibited or invalid, under
applicable law, it shall be ineffective only to such extent, without
invalidating the remainder of this Agreement.
 
24  NOTICES
 
24.1  General
 
Any demand, notice or other communication or document to be made or delivered
under this Agreement shall be made or delivered by fax or otherwise in writing
and shall be treated as having been served if served in accordance with Clause
24.2. Each demand, notice, communication or other document to be made on or
delivered to any party to this Agreement may (unless that other person has by 15
days’ written notice to the other party or parties specified another address or
fax number) be made or delivered to that other person at its registered office
or the address or fax number (if any) set out under its name at the end of this
Agreement or, in the case of a Transferee, at the end of the Transfer
Certificate to which it is a party as Transferee or, in the case of a Bank which
is an assignee or other successor of another Bank or former Bank, as notified to
the Agent by the assignee or other successor on or before the date it became a
Bank.
 
24.2  Mode of Service
 
Any demand, notice, communication or other document to be made or delivered from
or to any Borrower shall be delivered to, by or through the Agent. Subject
thereto, service of any demand, notice or other communication or document to be
made or delivered under this Agreement may be made:
 
24.2.1  by leaving it at the address for service referred to in Clause 24.1;
 
24.2.2  by sending it through the post to the address for service referred to in
Clause 24.1; or
 
24.2.3  by fax to the fax number of the recipient and so that any fax shall be
deemed to be in writing and, if it bears the signature of the server or its
authorised representative or agent, to have been signed by or on behalf of the
server.



49



--------------------------------------------------------------------------------

 
24.3  Deemed Service
 
Any notice, demand or other communication or document shall be served or treated
as served at the following times:
 
24.3.1  in the case of service personally or in accordance with Clause 24.2.1,
at the time of such service;
 
24.3.2  in the case of service by post, at 9.00 am on the second working day
next following the day on which it was posted or, in the case of service to or
from an address outside Hong Kong, at 9.00 am on the fifth day following the day
on which it was posted; and
 
24.3.3  in the case of service by fax, if sent before 9.00 am on a working day,
at 11.00 am on the same day, if sent between 9.00 am and 5.30 pm on a working
day, two hours after the time of such sending or, if sent after 5.30 pm on a
working day or on a day other than a working day, at 9.00 am on the next
following working day.
 
For the purposes of this Clause 24 the term “working day” shall mean a day
(other than a Saturday, Sunday or public holiday) upon which the recipient of
any demand, notice, communication or other document is normally open for
business in the country of its address for service referred to in Clause 24.1
and references to any time of day shall be construed as references to the time
of day on such working day in that country.
 
24.4  Proof of Service
 
In proving service of any demand, notice, communication or other document
served:
 
24.4.1  by post, it shall be sufficient to prove that such demand, notice,
communication or other document was correctly addressed, full postage paid and
posted; and
 
24.4.2  by fax, it shall be sufficient to prove that the fax was followed by
such machine record as indicates that the entire fax was sent to the relevant
number.
 
25  LAW AND JURISDICTION
 
25.1  Law
 
This Agreement and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of Hong Kong.
 
25.2  Jurisdiction
 
25.2.1  Submission:    Each of the Borrowers irrevocably agrees for the benefit
of the other parties hereto that the courts of Hong Kong shall have jurisdiction
to hear and determine any suit, action or proceeding, and to settle any
disputes, which may arise



50



--------------------------------------------------------------------------------

out of or in connection with this Agreement and, for such purposes, irrevocably
submits to the non-exclusive jurisdiction of such courts.
 
25.2.2  Forum:    Each of the Borrowers irrevocably waives any objection which
it might now or hereafter have to the courts referred to in Clause 25.2.1 being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this
Agreement and agrees not to claim that any such court is not a convenient or
appropriate forum.
 
25.2.3  Other competent jurisdictions:    The submission to the jurisdiction of
the courts referred to in Clause 25.2.1 shall not (and shall not be construed so
as to) limit the right of the other parties hereto, or any of them, to take
proceedings against any Borrower in any other court of competent jurisdiction
nor shall the taking of proceedings in any one or more jurisdictions preclude
the taking of proceedings in any other jurisdiction, whether concurrently or
not.
 
25.2.4  Consent to enforcement:    Each of the Borrowers hereby consents
generally in respect of any legal action or proceeding arising out of or in
connection with this Agreement to the giving of any relief or the issue of any
process in connection with such action or proceeding including, without
limitation, the making, enforcement or execution against any property whatsoever
(irrespective of its use or intended use) of any order or judgment which may be
made or given in such action or proceeding.
 
AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.



51



--------------------------------------------------------------------------------

 
SCHEDULE 1
 
BANKS AND COMMITMENTS
 
Bank

--------------------------------------------------------------------------------

  
    Commitment    

--------------------------------------------------------------------------------

UPS Capital Global Trade Finance Corporation
  
US$
25million



52



--------------------------------------------------------------------------------

 
SCHEDULE 2
 
CONDITIONS PRECEDENT
 
A    Original documents to be collected by the Agent
 
1.  A certificate dated in the form appearing in Schedule 3 duly executed by
each Borrower with all required enclosures.
 
2.  The Original Financial Statements.
 
3.  The Management Accounts for the Management Account Period ended 31st March
2002.
 
4.  A Deed of Release, or a Memorandum of Complete Satisfaction of Charge, duly
executed by The Hongkong and Shanghai Banking Corporation Limited (“HSBC”) in
respect of each of the following charges registered against the Borrowers at
Companies Registry:-
 
(a)  A Debenture dated 28th September 2001 and created by Tarrant Company
Limited in favour of HSBC;
 
(b)  A Debenture dated 28th September 2001 and created by Trade Link Holdings
Limited in favour of HSBC; and
 
(c)  A Debenture dated 28th September 2001 and created by Marble Limited in
favour of HSBC.
 
5.  The Syndicated Composite Guarantee and Debenture duly executed by each of
the Borrowers.
 
6.  The charge over shares to be executed by FRI in favour of the Agent in
respect of its shares in Tarrant.
 
B    Evidence
 
1.  The Borrowers shall have paid (to the extent then payable) all fees payable
on the date of this Agreement.



53



--------------------------------------------------------------------------------

 
SCHEDULE 3
 
BORROWER’S CERTIFICATE
 
From:  [Borrower’s name and address]
 
To:      [Name and address of Agent for and on behalf of the Banks]
 
Attention:
 
Letter of Credit Facility Agreement dated [                    ] and made
between (1) Tarrant Company Limited, (2) Marble Limited, (3) Trade Link Holdings
Limited (the “Borrowers”), (4) UPS Capital Global Trade Finance Corporation (the
“Agent” and “Issuer”) and (5) the Banks named therein (the “Letter of Credit
Agreement”)
 
This certificate is provided for the purposes of the Letter of Credit Agreement.
Unless stated otherwise, terms defined in the Letter of Credit Agreement shall
have the same meanings in this certificate. We [name of secretary], and [name of
director], the secretary and a director respectively of [name of Borrower]
hereby certify that:
 
1.  The copy or copies delivered herewith:
 
(a)  of the memorandum and articles of association, certificate of incorporation
and certificate(s) of incorporation on change of name (if any) of each Borrower
marked “A”;
 
(b)  of a resolution of the board of directors of each Borrower, in the agreed
form, approving the execution and delivery of the Finance Documents to which it
is party and the performance of their respective obligations thereunder and
authorising a named person or persons to sign such Finance Documents and any
documents to be delivered by each Borrower pursuant thereto marked “B”;
 
are in each such case true, complete and up to date copies of the originals.
 
2.  The persons whose names are listed below have been authorised on behalf of
the specified Borrower, and pursuant to the board resolution described above to
execute the Finance Documents to which such Borrower is party and any documents
or notices to be delivered by such Borrower pursuant thereto and the signatures
set opposite their names are their true signatures:
 
Borrower
    
Name of Signatory
    
Signature

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Secretary
Name:
 
Date
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
Director
       
Name:
 
Date:
   

 
 
 



54



--------------------------------------------------------------------------------

 
SCHEDULE 4
 
FORM OF TRANSFER CERTIFICATE
 
To:  [Name of Agent]
 
TRANSFER CERTIFICATE
 
relating to the agreement (as from time to time amended, varied, supplemented,
novated or replaced, “the Letter of Credit Agreement”) of even date and made
between (1) Tarrant Company Limited, (2) Marble Limited, (3) Trade Link Holdings
Limited (the “Borrowers”), (4) UPS Capital Global Trade Finance Corporation (the
“Agent” and “Issuer”) and (5) the Banks named therein. Terms defined in the
Letter of Credit Agreement have the same meanings in this Transfer Certificate.
 
1  [Transferor] (the “Bank”) hereby confirms the accuracy of the summary of its
participation in the Letter of Credit Agreement set out in the Schedule below
and requests [Transferee] (“the Transferee”) to accept and procure the transfer
to the Transferee of such part of such participation specified in the Schedule
by counter-signing and delivering this Transfer Certificate to the Agent at its
address for the service of notices specified in the Letter of Credit Agreement.
 
2  The Transferee hereby requests the Agent to accept this Transfer Certificate
as being delivered to the Agent pursuant to and for the purposes of Clause 22.4
of the Letter of Credit Agreement so as to take effect in accordance with the
terms thereof on the business day following the date of receipt by it of this
Transfer Certificate or (if later) on [specify date of transfer] subject only to
the provisions of the Letter of Credit Agreement.
 
3  The Transferee confirms that it has received from the Bank a copy of the
Letter of Credit Agreement together with such other documents and information as
it has required in connection with this transaction and that it has not relied
and will not hereafter rely on the Bank to check or enquire on its behalf into
the adequacy, accuracy or completeness of any such documents or information or
the reasonableness of any representation, warranty, statement, projection or
assumption contained therein or into the legality, validity, effectiveness,
enforceability or admissibility in evidence of any such documents or information
and further agrees that it has not relied and will not hereafter rely on the
Bank to assess or keep under review on its behalf the business/operations,
financial condition, prospects, creditworthiness, status or affairs of the
Borrowers.
 
4  The Transferee hereby undertakes with the Bank and each of the other parties
to the Letter of Credit Agreement that it will perform in accordance with their
terms all those obligations which by the terms of the Letter of Credit Agreement
will be assumed by it after delivery of this Transfer Certificate to the Agent
and satisfaction of the conditions (if any) subject to which this Transfer
Certificate is expressed to take effect.
 
5  The Bank makes no representation or warranty and assumes no responsibility
with respect to the legality, validity, effectiveness, adequacy or
enforceability of the Finance Documents or any document delivered pursuant
thereto and assumes no responsibility for the financial condition of any of the
Borrowers or any other party to the Finance Documents or for the performance and
observance by any of the Borrowers or any other such party of any of its
obligations under any of the Finance Documents or any document delivered
pursuant thereto and any and all such conditions and warranties, whether express
or implied by law or otherwise, are hereby excluded.



55



--------------------------------------------------------------------------------

 
6  The Bank gives notice that nothing in this Transfer Certificate or in any of
the Finance Documents (or any document delivered pursuant thereto) shall oblige
the Bank (i) to accept a re-transfer from the Transferee of the whole or any
part of its rights and obligations under the Agreement transferred pursuant to
this Transfer Certificate or (ii) to support any losses directly or indirectly
sustained or incurred by the Transferee by reason of the failure by any of the
Borrowers or any other party to the Finance Documents (or any document delivered
pursuant thereto) to perform or comply with its obligations under any of the
Finance Documents or any such document. The Transferee hereby acknowledges the
absence of any such obligation as is referred to in (i) and (ii) above.
 
7  The Transferee confirms that its Facility Office and address for notices for
the purposes of the Letter of Credit Agreement are as set out in the Schedule.
 
8  The Transferee undertakes to pay to the Agent for its own account a transfer
fee of [£500] as provided in Clause 22.7 of the Letter of Credit Agreement.
 
9  This Transfer Certificate and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of Hong
Kong.
 
AS WITNESS the hands of the authorised signatories of the parties hereto on the
date appearing below.



56



--------------------------------------------------------------------------------

 
THE SCHEDULE
 
Commitment
 
Portion Transferred
[Bank]
 
[Transferee]
By:
 
By:
Date:
 
Date:
Administrative Details of Transferee
Facility Office:
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Contact Name:
 

--------------------------------------------------------------------------------

Account for payments:
 

--------------------------------------------------------------------------------

Telephone:
 

--------------------------------------------------------------------------------

Fax:
 

--------------------------------------------------------------------------------



57



--------------------------------------------------------------------------------

 
SCHEDULE 5
 
THE LETTER OF CREDIT FEES
 
1.  For the issuance of any Letter of Credit by the Issuer, an amount equal to
one-eighth of one percent (0.125%) of the face amount of the Letter of Credit,
subject to a minimum fee of US$125 and a maximum fee of US$700;
 
2.  For the amendment of any Letter of Credit, the sum of US$75;
 
3.  For the examination or negotiation of any Letter of Credit payable at sight,
an amount equal to one-eighth of one percent (0.125%) of the face amount of the
Letter of Credit, subject to a minimum fee of US$100; and
 
4.  For the examination or negotiation of any Letter of Credit payable upon a
certain time, an amount equal to seven-tenths of one percent (0.7%) per annum of
the face amount of the Letter of Credit, subject to a minimum fee of US$100;
 
In each case plus all out-of-pocket costs, fees and expenses properly incurred
by the Issuer (other than where such fees, costs or expenses are indemnified
pursuant to Clause 4.8.2) in connection with the application for, issue of,
amendment to, or examination or negotiation of any Letter of Credit, which shall
be payable at the time of such application, issue, amendment, examination or
negotiation.



58



--------------------------------------------------------------------------------

 
THE BORROWERS
         
SIGNED for and on behalf of
  
)
    
TARRANT COMPANY LIMITED
  
)
    
by:
       
)
    
Address:
  
13th Floor, Lladro Centre
              
72-80 Hoi Yuen Road
              
Kwun Tong, Kowloon
              
Hong Kong
         
Fax:
  
852-2343 2801
         
Attention:
  
Mr Paul Lau and/or Mr Henry Chu
  
/s/    Paul Lau and Henry Chu
SIGNED for and on behalf of
  
)
    
MARBLE LIMITED
  
)
    
by:
  
)
    
Address:
  
13th Floor, Lladro Centre
              
72-80 Hoi Yuen Road
              
Kwun Tong, Kowloon
              
Hong Kong
         
Fax:
  
852-2343 2801
         
Attention:
  
Mr Paul Lau and/or Mr Henry Chu
  
/s/    Paul Lau and Henry Chu
SIGNED for and on behalf of
  
)
    
TRADE LINK HOLDINGS LIMITED
  
)
    
by:
  
)
    
Address:
  
13th Floor, Lladro Centre
              
72-80 Hoi Yuen Road
              
Kwun Tong, Kowloon
              
Hong Kong
         
Fax:
  
852-2343 2801
         
Attention:
  
Mr Paul Lau and/or Mr Henry Chu
  
/s/    Paul Lau and Henry Chu



59



--------------------------------------------------------------------------------

 
THE AGENT AND ISSUER
 
SIGNED for and on behalf of                          )
UPS CAPITAL GLOBAL                              )
TRADE FINANCE CORPORATION          )
by:  Joseph Guerris                                             
)    /s/    Joseph Guerris
 
Address:         35 Glenlake Parkway, NE, Atlanta, GA 30328, U.S.A.
 
Fax:                1 404-828-4408
 
Attention:        Kurt A. Niemeyer (Relationship Manager)



60